 



Exhibit 10.23
(METAVANTE LOGO) [g06037g0603701.gif]
TECHNOLOGY OUTSOURCING AGREEMENT
     This Master Agreement is made as of the 26 day of January, 2007 (the
“Effective Date”), by and between Oriental Financial Group Inc., a Puerto Rico
financial holding company (“Customer”), and Metavante Corporation, a Wisconsin
corporation (“Metavante”).
     Customer desires Metavante to provide to Customer the services and licenses
as set forth in this Agreement and its amendments, and Metavante desires to
provide such services and licenses to Customer, all as provided in this
Agreement and its amendments.
     THEREFORE, in consideration of the payments to be made and services to be
performed hereunder, upon the terms and subject to the conditions set forth in
this Agreement and intending to be legally bound, the parties hereto agree as
follows:
     Metavante shall provide to Customer and Customer shall receive from
Metavante, all upon the terms and conditions set forth in this Agreement and
Amendments, the Services and licenses specified. The term of this Agreement
shall commence on the Effective Date and end on November 30, 2014 (the “Initial
Term”). The parties also agree to use their best efforts to perform the
Conversion(s) such that the Commencement Date occurs on or before November 5,
2007.
     As of the Effective Date, the parties acknowledge that this Agreement
includes the following Schedules:
Current Capabilities Schedule

Conversion Plan Schedule

Services and Charges Schedule

Planned Enhancement and Interface Schedule

Service Level Schedule

Termination Fee Schedule

Strategic Network Solution Schedule (To be added as mutually
agreed by Customer and Metavante)

MasterCard® SecureCode™ Service Participation Schedule
     As of the Effective Date, the parties acknowledge that Services and
licenses will be provided for Customer and the Affiliates of Customer that are
listed in Exhibit A, attached hereto. For purposes of this Agreement, the term
“Customer” includes all Affiliates listed in Exhibit A, attached hereto.
     By signing below, the parties agree to the terms and conditions of this
Agreement, and Customer appoints Metavante as: (1) Customer’s attorney-in-fact
to transmit files and information to the Internal Revenue Service (“IRS”) and
the Department of the Treasury of the Commonwealth of Puerto Rico (the
“Department”) and to take all appropriate actions in connection therewith and
empowers Metavante to authorize the IRS and the Department to release
information return documents supplied to the IRS and the Department by Metavante
to states which participate in the “Combined Federal/State Program”; and
(2) Customer’s agent to sign on Customer’s behalf the Affidavit required by the
Form 4804, or any successor form or any other form or document which may be
required by the Department. Customer acknowledges that Metavante’s execution of
the Form 4804 Affidavit or the equivalent form with the Department on Customer’s
behalf does not relieve Customer of responsibility to provide accurate TINs or
liability for any penalties which may be assessed for failure to comply with TIN
requirements.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on their behalf as of the date first above written.

                  METAVANTE CORPORATION   ORIENTAL FINANCIAL GROUP INC.     4900
W. Brown Deer Road   997 San Roberto Street     Brown Deer, WI 53223   Tenth
Floor             San Juan, PR 00926    
 
               
By:
  /s/ Paul T. Danola   By:   /s/ José Rafael Fernández  
 
               
Name:
  Paul T. Danola   Name:   José Rafael Fernández    
Title:
  Senior Executive Vice President
Metavante Corporation   Title:   President and Chief Executive Officer    
 
               
By:
  /s/ James R. Geschke            
 
               
Name:
  James R. Geschke            
 
               
Title:
  Executive Vice President            
 
               
 
  Financial Technology Solutions            

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
1. CONSTRUCTION
     1.1. Definitions. Capitalized terms shall have the meaning ascribed to them
in Article 18 of this Agreement.
     1.2. References. In this Agreement, references and mention of the word
“includes” and “including” shall mean “includes, without limitation” and
“including, without limitation,” as applicable, and the word “any” shall mean
“any or all”. Headings in this Agreement are for reference purposes only and
shall not affect the interpretation or meaning of this Agreement.
     1.3. Interpretation. The terms and conditions of this Agreement and all
schedules attached hereto are incorporated herein and deemed part of this
Agreement. In the event of a conflict between the general terms and conditions
and the terms of any schedules or exhibits attached hereto, the terms of the
schedules and exhibits shall prevail and control the interpretation of the
Agreement with respect to the subject matter of the applicable schedules and/or
exhibits. The schedules and exhibits together with the general terms and
conditions shall be interpreted as a single document. This Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original, but all of which together constitute one and the same
agreement.
     1.4. Affiliates. Customer agrees that it is responsible for ensuring
compliance with this Agreement by its Affiliates. Customer agrees to be
responsible for the submission of its Affiliates’ data to Metavante for
processing and for the transmission to Customer’s Affiliates of such data
processed by and received from Metavante. Customer agrees to pay any and all
fees owed under this Agreement for Services rendered to its Affiliates. The term
Affiliates also includes other entities that become affiliates of Customer after
the date of this Agreement, due to a reorganization or restructuring of
Customer’s business, which do not cause an increase in the volume of Customer’s
transactions.
2. TERM
     2.1. Duration. Unless this Agreement has been earlier terminated, Metavante
shall provide a written renewal notice to Customer at least twelve (12) months
prior to the expiration of the Initial Term (the “Renewal Notice”). Unless
Customer notifies Metavante of its intent not to renew this Agreement in writing
within a period of three (3) months following the Renewal Notice, this Agreement
shall automatically renew at the end of the Initial Term on the same terms
(including pricing terms) for one (1) twelve-month period. Upon expiration of
such twelve (12) -month extension, this Agreement shall expire unless renewed in
writing by the parties, provided, however, that Metavante may, but has no
obligation to, continue to provide all or any portion of the Services thereafter
on a month-to-month basis subject to these Terms and Conditions and Metavante’s
then-current standard fees and charges.
     2.2. Termination Assistance. Following the expiration or early termination
of this Agreement, Metavante shall provide to Customer the Customer Data in the
format in which it exists on Metavante’s systems (the “Data Tapes”), in
accordance with Metavante’s then-current standard prices for the delivery media.
In addition, Metavante agrees to provide to Customer, at Customer’s expense, all
necessary assistance to facilitate the orderly transition of Services to
Customer or its designee (“Termination Assistance”). As part of the Termination
Assistance, Metavante shall assist Customer to develop a plan for the transition
of all Services then being performed by Metavante under this Agreement, from
Metavante to Customer or Customer’s designee, on a reasonable schedule developed
jointly by Metavante and Customer. Prior to providing any Termination
Assistance, Metavante shall deliver to Customer a good-faith estimate of all
such Expenses and charges, including charges for custom programming services.
Customer understands and agrees that all Expenses and charges for Termination
Assistance shall be computed in accordance with Metavante’s then-current
standard prices for such products, materials, and services. Customer shall pay
for the Customer Data and any Termination Assistance in advance of Metavante
providing such data or assistance. Nothing contained herein shall obligate
Customer to receive Termination Assistance from Metavante. In the event this
Agreement is terminated by Customer pursuant to Section 8.2, Metavante will
provide Customer with one (1) set of Data Tapes without charge.
3. LICENSES
     3.1. Customer Marks. Metavante is authorized to use Customer’s service
marks and trademarks solely if necessary to perform the Services and solely for
the purpose of providing the Services to Customer. Any use of Customer’s marks
by Metavante shall be subject to Customer’s prior written approval, which shall
not be unreasonably withheld by Customer
     3.2. Incidental Software License. Customer (a) will install and operate
copies of certain Metavante-supplied software, if any, that is identified in the
Services and Charges Schedule as required for Customer to access or receive
certain of the Initial Services, (b) may access certain software that Metavante
will make available on the internet, and (c) may be provided with copies of
software for demonstration purposes (collectively, the “Incidental Software”).
Metavante hereby grants to Customer a personal, nonexclusive, and
nontransferable license and right, for the duration of this Agreement, to use
the Incidental Software solely in accordance with the applicable Documentation
and for no other purposes. Customer shall not do any of the following:
(i) distribute, sell, assign, transfer, or sublicense the Incidental Software,
or any part thereof, to any third party; (ii) except as specifically set forth
in this Agreement, adapt, modify, translate, reverse engineer, decompile,
disassemble, or create derivative works based on the Incidental Software or any
part thereof; (iii) copy the Incidental Software, in whole or in part, without
including appropriate copyright notices; (iv) except for providing banking
services to Customer’s customers, use the Incidental Software in any manner to
provide Service Bureau, time sharing, or other computer services to Third
Parties; (v) export the Incidental Software outside the United States, either
directly or indirectly; and/or (vi) install the Incidental Software on a
different platform or interface the Incidental Software to an application
written in a different computer language other than that set forth in the
Documentation. Within 10 days of the Effective Date of Termination, Customer
shall, at its own expense, return the Incidental Software to Metavante and/or
destroy all copies thereof.
© 2006, Metavante Corporation

2



--------------------------------------------------------------------------------



 



     3.3. Licensed Software The following terms apply with respect to Customer’s
use of Metavante’s proprietary Teller Insight ä software (the “Licensed
Software”).
          A. Scope of License: The Licensed Software is a copyrighted software
product developed and owned by Metavante. All rights are reserved worldwide.
Customer is granted a nonexclusive, nontransferable (except to permitted assigns
of this Agreement) limited license to use the Licensed Software during the term
of this Agreement. Customer shall not sell, lease, copy, distribute, transfer,
assign or sublicense the Licensed Software to any third party. Customer will
make no more than two (2) copies of the Licensed Software for backup and
archival purposes and may make no copies for any other purpose. Customer is
responsible for maintaining backup copies of the Licensed Software. The Licensed
Software is licensed for use on individual computers and individual network
workstations. Customer may change the location at which the Licensed Software is
used provided that Customer shall retain records of all locations at which the
Licensed Software is used and provide such records to Metavante upon request.
The license granted hereby shall commence upon the delivery of the Licensed
Software and shall continue until terminated in accordance with the terms
contained herein.
          B. Use. Metavante shall have no liability for any failure of the
Licensed Software due to the failure of Customer to use the Software in
accordance with the documentation provided by Metavante or if the Licensed
Software is not workable because of the malfunction of Customer’s hardware or
operating system or the failure of such hardware or operating system to perform
as represented, or for any other cause beyond Metavante’s control.
          C. Software Support: Metavante will provide to Customer improvements
or enhancements as these are developed for the Licensed Software. Program
improvements or enhancements shall mean changes to the programs furnished as
part of the Licensed Software which result in the correction of program errors,
more efficient processing, a reduction in memory requirements, or procedural
changes to allow more effective use of the Licensed Software. Metavante shall
use reasonable efforts to correct any errors in the Licensed Software that are
reported to Metavante in writing during the term of the Software Agreement,
provided such errors can be recreated with Metavante’s then current version of
the Licensed Software. Software support excludes support required to recover
data following Customer’s failure to backup system and excludes support required
to install or change any software or hardware, such as a new method of download.
On-site services are not provided. In the event the Customer should desire any
additional support services relating to the Software, such support services will
be available at mutually agreeable pricing and terms. Altering, modifying,
maintaining or servicing the Licensed Software by anyone other than Metavante
shall relieve Metavante of any obligation under this section.
          D. Delivery and Installation: The Licensed Software will be delivered
to the Customer at the time and location designated by the parties or, if the
necessary computer equipment and an appropriate installation environment are not
available at such time, as soon after such time as the equipment and environment
are available as is reasonably practicable.
4. SERVICES
     4.1. Implementation of Services.
          A. Developing of Conversion Plan. Metavante shall, in consultation
with Customer, develop a detailed, customized plan for the Conversion (the
“Conversion Plan”). The Conversion Plan will include (i) a description of the
tasks to be performed for the Conversion; (ii) allocation of responsibility for
each of such tasks; and (iii) the estimated scheduled dates on which each task
is to be performed. Each party shall designate its Conversion project leader.
The Conversion project leaders for each party shall regularly communicate on the
progress of the Conversion, the feasibility of the Conversion Dates specified in
the Conversion Plan, and such other matters which may affect the smooth
transition of the Services. Neither party shall reassign or replace its
Conversion project leader during the Conversion without the consent of the other
party, except if such individual voluntarily resigns, is dismissed for cause, or
is unable to work due to his or her death, disability or other personal reasons.
Each party agrees to provide such services and to perform such obligations as
are specified as its responsibility in the Conversion Plan and as necessary for
it to timely and adequately meet the scheduled dates set forth therein. Each
party shall cooperate fully with all reasonable requests of the other party that
are necessary to effect the Conversion in a timely and efficient manner. The
preliminary Conversion Plan is attached hereto as the Conversion Plan Schedule,
and shall be amended as the parties mutually agree. Metavante will be
responsible for the Conversion Services defined in the Standard Conversion
Services Schedule included herein.
          B. Conversion Resources. Metavante and Customer will each provide a
team of qualified individuals to assist in the Conversion effort.
          C. Conversion date. The parties shall each perform their respective
obligations under the Conversion Plan such that the Commencement Date occurs on
or before November 5, 2007. If the Commencement Date does not occur on or before
such date (the “Scheduled Conversion Date”) solely as a result of Metavante’s
failure to perform any of its obligations under this Agreement or the Conversion
Plan (including the satisfactory completion of the identified Enhancements) and
not as a result of any failure by Customer or any Third Party, Customer shall
recover liquidated damages equal to the following:

  1.   Metavante shall pay Customer $10,000.00 for each month or portion thereof
that Metavante fails to have the Commencement Date occur on the Scheduled
Conversion Date provided that such amount shall be prorated for any partial
month. Metavante will establish a new Scheduled Conversion Date if the above
date is missed, subject to Customer’s approval, which shall not be unreasonably
withheld.     2.   The recovery of the amounts set forth above by Customer from
Metavante shall be Customer’s sole and exclusive monetary recovery from
Metavante with respect to Metavante’s failure to complete the Services necessary
to have the Commencement Date occur on the Schedule Conversion Date. The parties
acknowledge that the foregoing payments constitute reasonable and commercial
liquidated damages.

© 2006, Metavante Corporation



3



--------------------------------------------------------------------------------



 



  3.   If the Customer’s Conversion does not occur by June 30, 2008, either
party may terminate this Agreement upon written notice provided to the other
party on or before July 31, 2008.

Metavante shall pay the amounts set forth above to Customer within 15 business
days after Customer’s written request.
          D. Training and Documentation.
               (i) Metavante will provide to Customer, at no charge, one CD-ROM
disc, or Internet access that includes all of the User Manuals. The Customer
will receive updates to the CD-ROM at no additional charge or Internet updates
when available. Customers can purchase paper manuals. For manuals that are not
on CD-ROM, and not accessible via the Internet, the Customer will receive one
copy of the paper updates at no additional cost. Additionally, as new manuals
become available, they will be included on the CD-ROM or accessible via the
Internet. Except for its internal use, Customers may not modify, reproduce, or
distribute the Documentation without the express consent of Metavante.
               (ii) Metavante shall provide training in accordance with the
training schedule developed pursuant to the Conversion Plan. The sessions shall
be held at a location mutually agreed upon by the parties. Customer shall be
responsible for all Expenses incurred by the participants and Metavante’s
trainers in connection with such education and training. If Customer requests
that training be conducted at a non-Metavante facility, Customer shall be
responsible for providing an adequate training facility.
          E. Account Representatives. Each party shall, prior to Conversion,
cause an individual to be assigned (“Account Representative”) to devote time and
effort to management of the Services under this Agreement following the
Conversion. Neither party shall reassign or replace its Account Representative
during the first six (6) months of his or her assignment without the consent of
the other party, except if such individual voluntarily resigns, is dismissed for
cause, or is unable to work due to his or her death or disability.
          F. Reporting and Meetings. Within sixty (60) days after the Effective
Date, the parties shall mutually agree upon an appropriate set of periodic
reports to be issued by Metavante to Customer during the Conversion Period and
during the remainder of the Term.
          G. Metavante acknowledges that this Agreement is subject to approval
by Customer’s board of directors on or before February 15, 2007, and that
Customer may terminate this Agreement without payment of the Termination Fee by
providing written notice to Metavante on or before that date, provided that an
officer of Customer also certifies in writing that Customer’s board of directors
did not approve entering into this Agreement. Notwithstanding the foregoing,
Customer authorizes and directs Metavante to commence conversion efforts to meet
a scheduled Conversion Date of November 5, 2007 for Customer. In the event that
Customer terminates this Agreement pursuant to the foregoing, Customer shall,
within 30 days of Metavante’s invoice, pay any and all costs and expenses
incurred by Metavante for such conversion efforts.
          H. Initial Services. Metavante shall first commence providing the
Initial Services on the Commencement Date and/or as specified in the Conversion
Plan.
     4.2. Professional Services. Metavante shall perform the Professional
Services for Customer as set forth in the Services and Charges Schedule and the
Conversion Plan and shall perform additional Professional Services as mutually
agreed upon by the parties from time to time under this Agreement, provided that
either party may require execution of a separate mutually acceptable
professional services agreement prior to Metavante’s performance of Professional
Services other than those set forth in the Services and Charges Schedule or the
Conversion Plan. Notwithstanding any other provision of this Agreement,
Metavante’s maximum liability with respect to any Professional Services
performed shall be limited to the value of the Professional Services engagement
giving rise to the claim for Damages.
     4.3. Service Levels. Service Levels, if any, relating to a particular
Service shall be as set forth in the Service Level Schedule. The parties agree
that Metavante’s performance of Services at a level at or above any Service
Level shall be satisfactory performance. Metavante shall cure any failure to
achieve a Service Level within the period specified within the applicable
schedule. Remedies, if any, for failure to achieve a Service Level shall be as
set forth in the Service Level Schedule.
     4.4. Payment Services. The following additional terms shall apply with
respect to Payment Services. Payment Services are those Services provided by
Metavante to effect payments between Customer’s clients and third parties.
          A. Settlement. Metavante may remit or receive funds for Customer as
Customer’s payment processor. Customer is exclusively responsible to reimburse
Metavante for any and all funds remitted by Metavante to Networks, payees, or
third parties in settlement of transactions processed by Metavante for Customer,
whether or not Customer is able to collect the amount of any transaction from
its customer. Customer shall designate a settlement account at Oriental Bank and
Trust in accordance with Metavante’s requirements for the applicable Service.
Metavante shall charge the designated settlement account(s) for amounts owed by
Customer for settlement. Customer shall, upon Metavante’s demand, immediately
pay to Metavante any settlement amount that Metavante is unable to collect from
the settlement account for any reason. Metavante will provide Customer with
daily settlement and accounting information, and Customer agrees that Customer
is responsible for the daily maintenance and reconciliation of all accounting
entries. Customer agrees to compensate Metavante for carrying any unfunded
settlement based on the Federal Reserve Overnight borrowing rate. Upon prior
written notice to Customer, Metavante may terminate this Agreement in the event
that settlement remains unfunded by Customer for more than two (2) business
days.
          B. Card Services. The following applies to Services provided by
Metavante in support of Customer’s debit or credit card issuing or merchant
processing programs.
               (i) Networks. Customer acknowledges and agrees that Customer must
obtain required memberships in all applicable Networks. If Customer is not a
duly licensed card issuing member of any Network, Customer shall execute
applications for
© 2006, Metavante Corporation

4



--------------------------------------------------------------------------------



 



membership and shall provide Metavante with copies of its fully executed
membership agreements promptly after receipt by Customer. Metavante agrees to
assist Customer in obtaining sponsorship by an appropriate bank, if necessary,
for MasterCard or Visa membership. Customer shall comply with the articles,
bylaws, operating regulations, rules, procedures and policies of Visa,
MasterCard, and/or other Networks, as applicable, and shall be solely
responsible, as between Customer and Metavante, for any claims, liabilities,
lawsuits and expenses arising out of or caused by Customer’s failure to comply
with the same. Customer acknowledges and agrees that, because Metavante is
Customer’s processor, Metavante may receive certain services from MasterCard,
Visa, and/or other Networks that Customer could receive directly in the event
Customer performed the processing services for itself. Customer agrees that
Metavante may pass through to Customer any fees charged to Metavante for such
services, and that Metavante has no responsibility or liability to Customer for
any such services. Prior to the transfer of the Services to Customer or its
designee upon the Effective Date of Termination, Customer shall take all actions
required by the applicable Network to effect the transfer. In addition to the
charges specified on the Services and Charges Schedule, Customer shall be
responsible for (i) all interchange and network provider fees; (ii) all dues,
fees, fines, and assessments established by and owed by Customer to any Network;
and (iii) for all costs and fees associated with changes to ATM protocol caused
by Customer’s conversion to the Services.
               (ii) Card Personalization Services. If Metavante is providing
card personalization services for Customer, the following will apply. Delivery
of cards will be deemed complete with respect to any order upon Metavante’s
delivery of the supply of cards to either the United States Post Office, a
common carrier or courier, or Customer’s designated employee or agent. Following
delivery of the cards in accordance with the foregoing, the card production
services with respect to such order shall be completed, and Metavante shall have
no further responsibility whatsoever for any use, abuse, loss, damage,
alteration, or theft of cards following delivery. Metavante shall be responsible
to produce cards in conformance with applicable network standards and for the
proper preparation of mailers (e.g., sealing and addressing). Customer shall
notify Metavante in writing of any alleged breach of the foregoing by Metavante.
Metavante’s sole responsibility, and Customer’s sole remedy, shall be to
provide, at Metavante’s expense, a conforming replacement card to the
appropriate cardholder(s).
               (iii) Settlement Account. Customer shall maintain an account at
Oriental Bank and Trust for purposes of funding or receiving settlement, as
applicable, and authorizes Metavante to charge the settlement account via ACH
debit or otherwise for any net settlement owed by Customer to Metavante, and to
deposit to the settlement account any net settlement owed by Metavante to
Customer. Metavante may offset amounts payable to Customer against amounts
payable by Customer for purposes of determining a net settlement amount to
charge to the settlement account. For at least 120 days following the Effective
Date of Termination, Customer shall maintain a settlement account which
Metavante may charge to settle any trailing activity which accrues prior to the
Effective Date of Termination (including any chargeback of a transaction which
is authorized prior to the Effective Date of Termination). Customer shall pay to
Metavante fees to settle such trailing activity in accordance with this
Agreement.
               (iv) BIN Transfer. Prior to the transfer of the Services to
Customer or its designee upon the expiration of the Term of this Agreement,
Customer shall inform Visa and/or MasterCard and/or any other applicable Network
in writing (with a copy to Metavante) (1) of the transfer of its Bank
Identification Number (BIN) or Interbank Card Association Number, or other
identifying number (as applicable) to the new processor, and (2) of the new ACH
account number for billing purposes.
               (v) Credit Cards.
1. Customer authorizes Metavante and grants to Metavante power-of-attorney to
endorse any and all checks payable to Customer which are received by Metavante
in payment of credit card accounts for which Metavante provides payment
processing services.
2. Customer may request that Metavante make available to Customer’s credit card
cardholders checks or drafts which the cardholders may use to draw on their
credit card account. Customer agrees that neither Metavante nor Metavante’s
payable through bank shall have any responsibility to review or verify the
signature of the drawer of any credit card check, and Customer will be
responsible for the full amount of any credit card check paid by Metavante for
Customer.
          C. ACH Services.
               (i) General. “ACH Services” means Services whereby Metavante will
(i) initiate and/or receive automated clearing house debit and credit entries,
and adjustments to debit entries and credit entries to Customer’s account,
(ii) credit and/or debit the same to such account. Customer authorizes Metavante
to act as Customer’s third-party processor for initiating, transmitting, and/or
receiving ACH entries. If agreed to between Customer and Metavante, Metavante
shall provide for the posting of ACH entries to Customer deposit accounts.
Metavante shall provide reports to Customer showing errors and rejections
resulting from ACH entries transmitted on behalf of Customer during a particular
day. It shall be Customer’s responsibility to review such reports and correct
erroneous ACH entries.
               (ii) Timing. Metavante shall make reasonable efforts to deliver
ACH entries to Customer or to an ACH operator, as appropriate, prior to any
applicable deadline for such delivery. Metavante shall have no liability to
Customer as a result of any late delivery, except to the extent such late
delivery is (i) caused by the willful misconduct of Metavante, and (ii) made
more than 24 hours after its scheduled deadline
               (iii) NACHA Rules. In providing ACH Services for Customer,
Metavante acts as Customer’s third-party service provider and is not itself an
“Operator,” “Originator,” “ODFI,” or “RDFI” (as defined under NACHA rules).
Customer shall be responsible for compliance with all applicable laws, rules,
and regulations regarding Customer’s use of and/or access to the ACH Services,
including applicable rules and regulations of the National Automated Clearing
House Association (“NACHA”). In particular and as applicable, (i) Customer will
provide its depositors with all disclosures required under state and federal law
and (ii) shall enter into an agreement with each party that will initiate ACH
entries to accounts (an “Originator”) prior to permitting the Originator to
initiate ACH entries. Customer shall indemnify Metavante from, defend Metavante
against, and hold Metavante harmless from any and all loss, claim,
© 2006, Metavante Corporation

5



--------------------------------------------------------------------------------



 



or liability to any Third Party from Customer’s breach of the foregoing
obligations. Upon notification from Customer of the occurrence of an error or
omission with respect to an ACH entry, Metavante shall promptly furnish
corrected ACH entry(ies) to the applicable ACH operator, unless the NACHA rules
prohibit the processing of the correct ACH entry(ies).
5. FEES
     5.1. Fee Structure. Customer agrees to pay fees for the Initial Services as
set forth in the Services and Charges Schedule. If Customer elects to receive
Services that are not specifically set forth in the Services and Charges
Schedule, Customer agrees to pay fees as mutually agreed upon for such Services.
Any Services not identified in the Services and Charges Schedule will be at
Metavante’s standard list pricing unless the parties mutually agree to pay for
those Services as provided in Section 5.7.
     5.2. Pricing and Operational Assumptions. The Initial Services shall
include at least: (A) the functionality enhancements set forth in the Planned
Enhancement and Interface Schedule; and (B) the current capabilities identified
in the Current Capabilities Schedule.
     5.3. Excluded Costs. The fees set forth in the Services and Charges
Schedule do not include Expenses, late fees or charges, or Taxes, all of which
shall be the responsibility of Customer.
     5.4. Disputed Amounts. If Customer disputes any charge or amount on any
invoice and such dispute cannot be resolved promptly through good-faith
discussions between the parties, Customer shall pay the amounts due under this
Agreement minus the disputed amount, and the parties shall diligently proceed to
resolve such disputed amount. An amount will be considered disputed in good
faith if (i) Customer delivers a written statement to Metavante, on or before
the due date of the invoice, describing in detail the basis of the dispute and
the amount being withheld by Customer, (ii) such written statement represents
that the amount in dispute has been determined after due investigation of the
facts and that such disputed amount has been determined in good faith, and
(iii) all other amounts due from Customer that are not in dispute have been paid
in accordance with the terms of this Agreement. Customer’s right to assert
claims under this Agreement shall be subject to Customer’s payment in full of
previously invoiced, past due amounts that have not been disputed in accordance
with this Section.
     5.5. Terms of Payment. Customer shall pay the Monthly Base Fee in advance
on the first day of the calendar month in which the Services are to be
performed. Any and all other amounts payable under this Agreement shall be due
thirty (30) days following the date of invoice, unless otherwise provided in the
Services and Charges Schedule. Undisputed charges not paid by the applicable due
date shall be subject to annual interest at the prevailing U.S. prime rate
published by Citibank, N.A., from time to time or the highest rate permitted by
law, whichever is lower. Customer shall also pay any collection fees, court
costs, reasonable attorneys’ fees, and other fees, costs, and charges incurred
by Metavante in collecting payment of the charges and any other amounts for
which Customer is liable under the terms and conditions of this Agreement and
which shall be due thirty (30) days following the date of invoice. Customer
agrees to maintain a depository account with Oriental Bank and Trust for the
payment of amounts payable hereunder and hereby authorizes Metavante to initiate
debit entries to such account for the payment of amounts payable hereunder.
Customer agrees to provide Metavante with any and all information necessary for
Metavante to initiate such debit entries via the Automated Clearing House
(ACH) system.
     5.6. Modification of Terms and Pricing. Charges for all Services shall be
subject to adjustments on each January 1 which shall not exceed, in aggregate
effect, the lesser of (i) an annual rate of five percent (5%), or (ii) the
change to the Employment Cost Index (over the applicable period).
     5.7. *The information in this paragraph is intentionally ommitted because
confidential treatment has been requested pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted information has been
filed separately with the U.S. Securities and Exchange Commission.
6. PERFORMANCE WARRANTY/DISCLAIMER OF ALL OTHER WARRANTIES
     6.1. Performance Warranty. Metavante warrants that it will provide all
Services in a commercially reasonable manner in material conformance with the
applicable Documentation (the “Performance Warranty”). Where the parties have
agreed upon Service Levels for any aspect of Metavante’s performance, such
Service Levels shall apply in lieu of the Performance Warranty. THIS PERFORMANCE
WARRANTY IS SUBJECT TO THE WARRANTY EXCLUSIONS SET FORTH BELOW IN SECTION 0.
     6.2. Performance Warranty Exclusions. Except as may be otherwise expressly
agreed in writing by Metavante, Metavante’s Performance Warranty does not apply
to:
          A. defects, problems, or failures caused by the Customer’s
nonperformance of obligations essential to Metavante’s performance of its
obligations; and/or
          B. defects, problems, or failures caused by an event of force majeure.
© 2006, Metavante Corporation

6



--------------------------------------------------------------------------------



 



     6.3. DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND THE
WARRANTIES IN ARTICLE 12 HEREOF, ARE IN LIEU OF, AND METAVANTE DISCLAIMS ANY AND
ALL OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL
OR WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT METAVANTE KNOWS, HAS
REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH
PURPOSE), WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE
TRADE, OR BY COURSE OF DEALING. IN ADDITION, METAVANTE DISCLAIMS ANY WARRANTY OR
REPRESENTATION TO ANY PERSON OTHER THAN CUSTOMER WITH RESPECT TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT.
7. MODIFICATION OR PARTIAL TERMINATION
     7.1. Modifications to Services. Metavante may relocate, modify, amend,
enhance, update, or provide an appropriate replacement for the software used to
provide the Services, or any element of its systems or processes at any time or
withdraw, modify, or amend any function of the Services, provided that the
functionality of the Services, any applicable Service Levels, and fees are not
materially adversely affected. In no event shall this Section 7.1 require
Customer to purchase any New Services from Metavante.
     7.2. Partial Termination by Metavante. Except as may be provided in any
Schedule, Metavante may, at any time, withdraw any of the Services upon
providing ninety (90) days’ prior written notice to Customer, provided that
Metavante is withdrawing the Service(s) from its entire client base. Metavante
may also terminate any function or any Services immediately upon any final
regulatory, legislative, or judicial determination that providing such function
or Services is inconsistent with applicable law or regulation or the rights of
any Third Party. If Metavante terminates any Service pursuant to this paragraph,
Metavante agrees to assist Customer, without additional charge, in identifying
an alternate provider of such terminated Service, and the Customer shall not be
assessed a Termination Fee for such terminated service.
     7.3. Partial Termination by Customer. Except as may be provided in any
Schedule, Customer agrees that, during the Term, Metavante shall be Customer’s
sole and exclusive provider of all Services included in Metavante’s Integrated
Banking Solution (deposit and loan processing services provided by Metavante as
of the Commencement Date). If Customer breaches the foregoing covenant, the same
shall constitute a partial termination of this Agreement, and Customer shall pay
Metavante the Termination Fee for the affected Service, as liquidated damages
and not as a penalty.
8. TERMINATION/DEFAULT
     8.1. Early Termination. The terms and conditions set forth in this Section
8 shall govern the early termination of this Agreement (or any Service).
     8.2. For Cause. If either party fails to perform any of its material
obligations (including Section 7.1 hereof) under this Agreement (a “Default”)
and does not cure such Default in accordance with this Section, then the
non-defaulting party may, by giving notice to the other party, terminate this
Agreement as of the date specified in such notice of termination, or such later
date agreed to by the parties, and/or recover Damages. Except as provided in
Section 4.1 C, a party may terminate the Agreement in accordance with the
foregoing if such party provides written notice to the defaulting party and
either (a) the defaulting party does not cure the Default within sixty (60) days
of the defaulting party’s receipt of notice of the Default, if the Default is
capable of cure within sixty (60) days, or (b) if the Default is not capable of
cure within sixty (60) days, the defaulting party does not both (i) implement a
plan to cure the Default within sixty (60) days of receipt of notice of the
Default, and (ii) diligently carry-out the plan in accordance with its terms.
The parties acknowledge and agree that a failure to pay any amount when due
hereunder shall be a Default that is capable of being cured within thirty
(30) days. Except as provided in the Service Level Schedule, the parties
acknowledge and agree that any error in processing data, preparation or filing
of a report, form, or file, or the failure to perform Services as required
hereunder shall be satisfactorily cured upon the completion of accurate
re-processing, the preparation or filing of the accurate report, form, or file,
or the re-performance of the Services in accordance with applicable
requirements, respectively.
     8.3. For Insolvency. In addition to the termination rights set forth in
Sections 8.1 and 8.2, subject to the provisions of Title 11, United States Code,
if either party becomes or is declared insolvent or bankrupt, is the subject to
any proceedings relating to its liquidation, insolvency or for the appointment
of a receiver or similar officer for it, makes an assignment for the benefit of
all or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, or is subject to regulatory sanction by any Federal Regulator, then
the other party may, by giving written notice to such party, may terminate this
Agreement as of a date specified in such notice of termination; provided that
the foregoing shall not apply with respect to any involuntary petition in
bankruptcy filed against a party unless such petition is not dismissed within
sixty (60) days of such filing.
     8.4. Termination for Convenience. Customer may elect to terminate this
Agreement for any reason upon six months written notice to Metavante, provided
Customer shall pay Metavante the “Termination Fee” defined and computed in
accordance with the table below. The “Termination Fee” shall be paid prior to
the Effective Date of Termination of the Agreement, as applicable. In addition
to the foregoing, Customer shall pay to Metavante any amortized but unpaid
one-time set-up fees, enhancement fees or implementation fees and all reasonable
costs in connection with the disposition of equipment, facilities and contracts
exclusively related to Metavante’s performance of the Services under this
Agreement.
The Termination Fee shall be an amount equal to a percentage of the Estimated
Remaining Value as set forth below. The “Estimated Remaining Value” means the
mathematical product of (a) the average monthly fee paid by Customer with
respect to the Initial Services during the twelve (12) months immediately
preceding the Effective Date of Termination, multiplied by (b) the number of
unexpired whole months remaining between the Effective Date of Termination and
the expiration of the Initial Term. The Termination Fee shall be equal to the
Estimated Remaining Value
© 2006, Metavante Corporation

7



--------------------------------------------------------------------------------



 



For example, if the Customer chose to terminate for convenience on an agreement
with a Commencement Date of January 01, 2007 and provided written notice on
July 15, 2009 for a termination date of January 15, 2010, the Estimated
Remaining Value would be the average monthly fee during 2009 multiplied by 47
and the Termination Fee would be the Estimated Remaining Value.
     8.5. *The information in this paragraph is intentionally omitted because
confidential treatment has been requested pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted information has been
filed separately with the U.S. Securities and Exchange Commission.
     8.6. Cease and Desist Order. Customer may terminate this entire Agreement
without payment of the Termination Fee by providing written notice to Metavante
no later than thirty (30) days following the date that Metavante is subject to a
formal cease and desist order duly and properly issued by either (a) the Federal
Deposit Insurance Corporation, or (b) the Office of the Financial Institutions
Commissioner for the Commonwealth of Puerto Rico, for knowingly or recklessly
participating in (i) any violation of any law or regulation; (ii) any breach of
fiduciary duty; or (iii) any unsafe or unsound practice, which violation,
breach, or practice caused or is likely to cause more than a minimal financial
loss to, or a significant adverse effect on, Customer.
9. LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED
     9.1. Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations under
Article 13 of this Agreement, prior to commencing the dispute resolution
procedures set forth in Section 11.1 below.
     9.2. Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS) IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of
business, or other economic damage, and further including injury to property, AS
A RESULT OF BREACH OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING
ANY FAILURE OF PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY
LIABLE WAS ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY
THEREOF.
     9.3. *The information in this paragraph is intentionally omitted because
confidential treatment has been requested pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted information has been
filed separately with the U.S. Securities and Exchange Commission.
     9.4. Statute of Limitations. No lawsuit or other action may be brought by
either party hereto, or on any claim or controversy based upon or arising in any
way out of this Agreement, after two(2) years from the date on which the party
knew or reasonably should have known of an event for which a cause of action
arose regardless of the nature of the claim or form of action, whether in
contract, tort (including negligence), or otherwise; provided, however, the
foregoing limitation shall not apply to the collection of any amounts due
Metavante under this Agreement.
     9.5. Tort Claim Waiver. In addition to and not in limitation of any other
provision of this Article 9, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party, and Customer
waives any right to recover from any Eligible Provider, any economic losses or
damages in any action brought under tort theories, including, misrepresentation,
negligence and/or strict liability, and/or relating to the quality or
performance of any products or services provided by Metavante. For purposes of
this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service except personal injury or damage to
other tangible property. Even if remedies provided under this Agreement shall be
deemed to have failed of their essential purpose, neither party shall have any
liability to the other party under tort theories for economic losses or damages.
     9.6. Liquidated Damages. Customer acknowledges that Metavante shall suffer
a material adverse impact on its business if this Agreement is terminated prior
to expiration of the Term, and that the resulting damages may not be susceptible
of precise determination. Customer acknowledges that the Termination Fee is a
reasonable approximation of such damages and shall be deemed to be liquidated
damages and not a penalty.
© 2006, Metavante Corporation

8



--------------------------------------------------------------------------------



 



     9.7. Essential Elements. Customer and Metavante acknowledge and agree that
the limitations contained in this Article 9 are essential to this Agreement, and
that Metavante has expressly relied upon the inclusion of each and every
provision of this Article 9 as a condition to executing this Agreement.
10. INSURANCE AND INDEMNITY.
     10.1. Insurance. Metavante currently maintains and, if available at a
reasonable cost, Metavante shall continue to pay for, and maintain in full force
and effect during the Term insurance as follows:
          A. Workers’ compensation and employers’ liability insurance with
limits to conform with the greater of the amount required by Wisconsin
applicable state statutory law or one million dollars ($1,000,000) each
accident, including occupational disease coverage;
          B. Commercial general liability insurance with limits not less than
three million dollars ($3,000,000) combined single limit for bodily injury,
death, and property damage, including personal injury, contractual liability,
independent contractors, broad-form property damage, and products and completed
operations coverage;
          C. Commercial automobile liability insurance with limits not less than
one million dollars ($1,000,000) each occurrence combined single limit of
liability for bodily injury, death, and property damage, including owned and
non-owned and hired automobile coverages, as applicable;
          D. Commercial Blanket Bond, including Electronic & Computer Crime or
Unauthorized Computer Access coverage, in the amount of not less than ten
million dollars ($10,000,000); and
          E. Professional liability insurance (Errors and Omissions) with limits
not less than three million dollars ($3,000,000) annual aggregate for all claims
each policy year for computer programming and electronic data processing
services.
          F. Claims Made Coverages. To the extent any insurance coverage
required under this Section is purchased on a “claims-made” basis, such
insurance shall cover all prior acts of Metavante during the Term, and such
insurance shall be continuously maintained until at least four (4) years beyond
the expiration or termination of the Term, or Metavante shall purchase “tail”
coverage, effective upon termination of any such policy or upon termination or
expiration of the Term, to provide coverage for at least four (4) years from the
occurrence of either such event.
          G. Certificates Of Insurance. Certificates of Insurance evidencing all
coverages described in this Section shall be furnished to Customer upon request.
     10.2. Indemnity.
          A. Except as provided in 10.2B below, Customer shall indemnify
Metavante from, defend Metavante against, and pay any final judgments awarded
against Metavante, resulting from any claim brought by a Third Party against
Metavante based on Customer’s use of the Services to support its operations,
Metavante’s compliance with Customer’s specifications or instructions, or
Metavante’s use of trademarks or data supplied by Customer.
          B. Metavante shall indemnify Customer from, defend Customer against,
and pay any final judgment awarded against Customer, resulting from any claim
brought by a Third Party against Customer based on Metavante’s alleged
infringement of any patent, copyright, or trademark of such Third Party under
the laws of the United States, unless and except to the extent that such
infringement is caused by Metavante’s compliance with Customer’s specifications
or instructions, or Metavante’s use of trademarks or data supplied by Customer.
     10.3. Indemnification Procedures. If any Third Party makes a claim covered
by Section 10.2 against an indemnitee with respect to which such indemnitee
intends to seek indemnification under this Section, such indemnitee shall give
notice of such claim to the indemnifying party, including a brief description of
the amount and basis therefor, if known. Upon giving such notice, the
indemnifying party shall be obligated to defend such indemnitee against such
claim, and shall be entitled to assume control of the defense of the claim with
counsel chosen by the indemnifying party, reasonably satisfactory to the
indemnitee. The indemnitee shall cooperate fully with and assist the
indemnifying party in its defense against such claim in all reasonable respects.
The indemnifying party shall keep the indemnitee fully apprised at all times as
to the status of the defense. Notwithstanding the foregoing, the indemnitee
shall have the right to employ its own separate counsel in any such action, but
the fees and expenses of such counsel shall be at the expense of the indemnitee.
Neither the indemnifying party nor any indemnitee shall be liable for any
settlement of action or claim effected without its consent. Notwithstanding the
foregoing, the indemnitee shall retain, assume, or reassume sole control over
all expenses relating to every aspect of the defense that it believes is not the
subject of the indemnification provided for in this Section. Until both (a) the
indemnitee receives notice from indemnifying party that it will defend, and
(b) the indemnifying party assumes such defense, the indemnitee may, at any time
after ten (10) days from the date notice of claim is given to the indemnifying
party by the indemnitee, resist or otherwise defend the claim or, after
consultation with and consent of the indemnifying party, settle or otherwise
compromise or pay the claim. The indemnifying party shall pay all costs of
indemnity arising out of or relating to that defense and any such settlement,
compromise, or payment. The indemnitee shall keep the indemnifying party fully
apprised at all times as to the status of the defense. Following indemnification
as provided in this Section, the indemnifying party shall be subrogated to all
rights of the indemnitee with respect to the matters for which indemnification
has been made.
© 2006, Metavante Corporation

9



--------------------------------------------------------------------------------



 



11. DISPUTE RESOLUTION
     11.1. Representatives of Parties. All disputes arising under or in
connection with this Agreement shall initially be referred to the
representatives of each party who customarily manages the relationship between
the parties. If such representatives are unable to resolve the dispute within
five (5) Business Days after referral of the matter to them, the managers of the
representatives shall attempt to resolve the dispute. If, after five
(5) Business Days they are unable to resolve the dispute, senior executives of
the parties shall attempt to resolve the dispute. If, after five (5) Business
Days they are unable to resolve the dispute, the parties shall submit the
dispute to the chief executive officers of the parties for resolution. Neither
party shall commence legal proceedings with regard to a dispute until completion
of the dispute resolution procedures set forth in this Section 11.1, except to
the extent necessary to preserve its rights or maintain a superior position
against other creditors or claimants.
     11.2. Continuity of Performance. During the pendency of the dispute
resolution proceedings described in this Article 11, Metavante shall continue to
provide the Services so long as Customer shall continue to pay all undisputed
amounts to Metavante in a timely manner.
12. AUTHORITY
     12.1. Metavante. Metavante warrants that:
          A. Metavante has the right to provide the Services hereunder, using
all computer software required for that purpose.
          B. Metavante is a corporation validly existing and in active status
under the laws of the State of Wisconsin. It has all the requisite corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement. The execution, delivery, and performance of this Agreement have been
duly authorized by Metavante, and this Agreement is enforceable in accordance
with its terms against Metavante. No approval, authorization, or consent of any
governmental or regulatory authorities is required to be obtained or made by
Metavante in order for Metavante to enter into and perform its obligations under
this Agreement
     12.2. Customer. Customer warrants that:
          A. Customer has all required licenses and approvals necessary to use
the Services in the operation of its business.
          B. Customer is validly existing and in good standing under the laws of
the state of its incorporation or charter, or if a national bank, the United
States of America. It has all the requisite corporate power and authority to
execute, deliver, and perform its obligations under this Agreement. The
execution, delivery, and performance of this Agreement have been duly authorized
by Customer, and this Agreement is enforceable in accordance with its terms
against Customer. No approval, authorization, or consent of any governmental or
regulatory authorities is required to be obtained or made by Customer in order
for Customer to enter into and perform its obligations under this Agreement.
          C. In the event that Customer requests Metavante to disclose to any
Third Party or to use any of Customer’s Confidential Information (as defined in
Section 13.3), and such Confidential Information is or may be subject to the
Privacy Regulations, such disclosure or use shall be permitted by the Privacy
Regulations and by any initial, annual, opt-out, or other privacy notice that
Customer issued with respect to such Confidential Information pursuant to the
Privacy Regulations.
13. CONFIDENTIALITY AND OWNERSHIP
     13.1. Customer Data. Customer shall remain the sole and exclusive owner of
all Customer Data and its Confidential Information (as defined in Section 13.3),
regardless of whether such data is maintained on magnetic tape, magnetic disk,
or any other storage or processing device. All such Customer Data and other
Confidential Information shall, however, be subject to regulation and
examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer’s premises.
     13.2. Metavante Systems. Customer acknowledges that it has no rights in any
of Metavante’s software, systems, documentation, guidelines, procedures, and
similar related materials or any modifications thereof, unless and except as
expressly granted under this Agreement.
     13.3. Confidential Information. “Confidential Information” of a party shall
mean all confidential or proprietary information and documentation of such
party, whether or not marked as such including, with respect to Customer, all
Customer Data. Confidential Information shall not include: (a) information which
is or becomes publicly available (other than by the party having the obligation
of confidentiality) without breach of this Agreement; (b) information
independently developed by the receiving party; (c) information received from a
Third Party not under a confidentiality obligation to the disclosing party; or
(d) information already in the possession of the receiving party without
obligation of confidence at the time first disclosed by the disclosing party.
The parties acknowledge and agree that the substance of the negotiations of this
Agreement, and the terms of this Agreement are considered Confidential
Information subject to the restrictions contained herein.
     13.4. Obligations of the Parties. Except as permitted under this Section
13.4 and applicable law, neither party shall use, copy, sell, transfer, publish,
disclose, display, or otherwise make any of the other party’s Confidential
Information available to any Third Party without the prior written consent of
the other party. Each party shall hold the Confidential Information of the other
party in confidence and shall not disclose or use such Confidential Information
other than for the purposes contemplated by this Agreement and, to the extent
that Confidential Information of Customer may be subject to the Privacy
Regulations, as permitted by the Privacy Regulations, and shall instruct their
employees, agents, and contractors to use the same care and discretion with
respect to the Confidential Information of the other party or of any Third Party
utilized hereunder that Metavante and Customer each require with respect to
their own most confidential information, but in no event less than a reasonable
standard of care, including the utilization of security devices or procedures
designed to
© 2006, Metavante Corporation

10



--------------------------------------------------------------------------------



 



prevent unauthorized access to such materials. Each party shall instruct its
employees, agents, and contractors (a) of its confidentiality obligations
hereunder and (b) not to attempt to circumvent any such security procedures and
devices. Each party’s obligation under the preceding sentence may be satisfied
by the use of its standard form of confidentiality agreement, if the same
reasonably accomplishes the purposes here intended. All such Confidential
Information shall be distributed only to persons having a need to know such
information to perform their duties in conjunction with this Agreement. A party
may disclose the other party’s Confidential Information if required to do so by
subpoena, court or regulatory order, or other legal process, provided the party
notifies the disclosing party of its receipt of such process, and reasonably
cooperates, at the disclosing party’s expense, with efforts of the disclosing
party to prevent or limit disclosure in response to such process.
     13.5. Information Security. Metavante shall be responsible for establishing
and maintaining an information security program that is designed to (i) ensure
the security and confidentiality of Customer Data, (ii) protect against any
anticipated threats or hazards to the security or integrity of Customer Data,
(iii) protect against unauthorized access to or use of Customer Data that could
result in substantial harm or inconvenience to Customer or any of its customers,
and (iv) ensure the proper disposal of Customer Data. Customer shall be
responsible for maintaining security for its own systems, servers, and
communications links as necessary to (a) protect the security and integrity of
Metavante’s systems and servers on which Customer Data is stored, and
(b) protect against unauthorized access to or use of Metavante’s systems and
servers on which Customer Data is stored. Metavante will (1) take appropriate
action to address any incident of unauthorized access to Customer Data and
(2) notify Customer as soon as possible of any incident of unauthorized access
to Sensitive Customer Information and any other breach in Metavante’s security
that materially affects Customer or Customer’s customers If the primary federal
regulator for Customer is the Office of Thrift Supervision (the “OTS”),
Metavante will also notify the OTS as soon as possible of any breach in
Metavante’s security that materially affects Customer or Customer’s customers.
Either party may change its security procedures from time to time as
commercially reasonable to address operations risks and concerns in compliance
with the requirements of this section.
     13.6. Ownership and Proprietary Rights. Metavante reserves the right to
determine the hardware, software, and tools to be used by Metavante in
performing the Services. Metavante shall retain title and all other ownership
and proprietary rights in and to the Metavante Proprietary Materials and
Information, and any and all derivative works based thereon. Such ownership and
proprietary rights shall include any and all rights in and to patents,
trademarks, copyrights, and trade secret rights. Customer agrees that the
Metavante Proprietary Materials and Information are not “work made for hire”
within the meaning of U.S. Copyright Act, 17 U.S.C. Section 101.
     13.7. The Privacy Regulations. In the event that Customer requests
Metavante to disclose to any Third Party or to use any of Customer’s
Confidential Information, and such Confidential Information is or may be subject
to the Privacy Regulations, Metavante reserves the right, prior to such
disclosure or use, (a) to review any initial, annual, opt-out, or other privacy
notice that Customer issued with respect to such Confidential Information
pursuant to the Privacy Regulations, and if requested by Metavante, Customer
shall promptly provide Metavante with any such notice, and (b) to decline to
disclose to such Third Party or to use such Confidential Information if
Metavante, in Metavante’s sole discretion, believes that such disclosure or use
is or may be prohibited by the Privacy Regulations or by any such notice.
     13.8. Publicity. Neither party shall refer to the other party directly or
indirectly in any media release, public announcement, or public disclosure
relating to this Agreement or its subject matter, in any promotional or
marketing materials, lists, or business presentations, without consent from the
other party for each such use or release in accordance with this Section,
provided that Metavante may include Customer’s name in Metavante’s customer list
and may identify Customer as its customer in its sales presentations and
marketing materials without obtaining Customer’s prior consent. Notwithstanding
the foregoing, at Metavante’s request, Customer agrees to issue a joint press
release prepared by Metavante to announce the relationship established by the
parties hereunder. Customer agrees that such press release shall be deemed
approved by Customer only if written approval notification has been provided by
Customer to Metavante, which approval shall not be unreasonably withheld. All
other media releases, public announcements, and public disclosures by either
party relating to this Agreement or the subject matter of this Agreement (each,
a “Disclosure”), including promotional or marketing material, but not including
(a) announcements intended solely for internal distribution, or (b) disclosures
to the extent required to meet legal or regulatory requirements beyond the
reasonable control of the disclosing party, shall be subject to review and
approval, which approval shall not be unreasonably withheld, by the other party
prior to release. Such approval shall be deemed to be given if a party does not
object to a proposed Disclosure within five (5) Business Days of receiving same.
Disputes regarding the reasonableness of objections to the joint press release
or any Disclosures shall be subject to the Dispute Resolution Procedures of
Section 11.1 above.
14. REGULATORY COMPLIANCE AND ASSURANCES
     14.1. Legal Requirements.
          A. Customer shall be solely responsible for monitoring and
interpreting (and for complying with, to the extent such compliance requires no
action by Metavante) the Legal Requirements. Based on Customer’s instructions,
Metavante shall select the processing parameter settings, features, and options
(collectively, the “Parameters”) within Metavante’s system that will apply to
Customer. Customer shall be responsible for determining that such selections are
consistent with the Legal Requirements and with the terms and conditions of any
agreements between Customer and its clients. In making such determinations,
Customer may rely upon the written descriptions of such Parameters contained in
the User Manuals. Metavante shall perform system processing in accordance with
the Parameters.
          B. Subject to the foregoing, Metavante shall perform an on-going
review of federal laws, rules, and regulations. Metavante shall maintain the
features and functions set forth in the User Manuals for each of the Services in
accordance with all changes in federal laws, rules, and regulations applicable
to such features and functions, in a non-custom environment. For any new federal
laws, rules, and regulations, Metavante will perform a business review, with
input from Metavante’s customers and user groups. If Metavante elects to support
a new federal law, rule, or regulation through changes to the Metavante
Software, Metavante shall develop and implement modifications to the Services to
enable Customer to comply with such new federal laws, rules, and regulations.
© 2006, Metavante Corporation

11



--------------------------------------------------------------------------------



 



          C. In any event, Metavante shall work with Customer in developing and
implementing a suitable procedure or direction to enable Customer to comply with
federal, Puerto Rico, and state laws, rules, and regulations applicable to the
Services being provided by Metavante to Customer, including in those instances
when Metavante has elected to, but it is not commercially practicable to, modify
the Metavante Software prior to the regulatory deadline for compliance.
     14.2. Regulatory Assurances. Metavante and Customer acknowledge and agree
that the performance of these Services will be subject to regulation and
examination by Customer’s regulatory agencies to the same extent as if such
Services were being performed by Customer. Upon request, Metavante agrees to
provide any appropriate assurances to such agency and agrees to subject itself
to any required examination or regulation. Customer agrees to reimburse
Metavante for reasonable costs actually incurred due to any such examination or
regulation that is performed solely for the purpose of examining Services used
by Customer by Puerto Rico authorities.
          A. Notice Requirements. Customer shall be responsible for complying
with all regulatory notice provisions to any applicable governmental agency,
which shall include providing timely and adequate notice to Federal Regulators
as of the Effective Date of this Agreement, identifying those records to which
this Agreement shall apply and the location at which such Services are to be
performed.
          B. Examination of Records. The parties agree that the records
maintained and produced under this Agreement shall, at all times, be available
at the Operations Center for examination and audit by governmental agencies
having jurisdiction over the Customer’s business, including any Federal, State
or Puerto Rico Regulator. The Director of Examinations of any Federal, State or
Puerto Rico Regulator or his or her designated representative shall have the
right to ask for and to receive directly from Metavante any reports, summaries,
or information contained in or derived from data in the possession of Metavante
related to the Customer. Metavante shall notify Customer as soon as reasonably
possible of any formal request by any authorized governmental agency to examine
Customer’s records maintained by Metavante, if Metavante is permitted to make
such a disclosure to Customer under applicable law or regulations. Customer
agrees that Metavante is authorized to provide all such described records when
formally required to do so by a Federal, State or Puerto Rico Regulator.
          C. Audits. Metavante shall cause a Third Party review of its
operations and related internal controls to be conducted annually by its
independent auditors in accordance with SAS 70 of the AICPA for Type II audits.
Metavante shall provide to Customer one copy of the audit report resulting from
such review.
          D. IRS and Treasury Department Filing. Customer represents it has
complied with all laws, regulations, procedures, and requirements in attempting
to secure correct tax identification numbers (TINs) for Customer’s payees and
customers and agrees to attest to this compliance by an affidavit provided
annually.
15. DISASTER RECOVERY
     15.1. Services Continuity Plan. Throughout the Term of the Agreement,
Metavante shall maintain a Services Continuity Plan (the “Plan”) in compliance
with applicable regulatory requirements. Review and acceptance of the Plan, as
may be required by any applicable regulatory agency, shall be the responsibility
of Customer. Metavante shall cooperate with Customer in conducting such reviews
as such regulatory agency may, from time to time, reasonably request. A detailed
Executive Summary of the Plan has been provided to Customer. Updates to the Plan
shall be provided to Customer without charge.
     15.2. Relocation. If appropriate, Metavante shall relocate all affected
Services to an alternate disaster recovery site as expeditiously as possible
after declaration of a Disaster, and shall coordinate with Customer all
requisite telecommunications modifications necessary to achieve full
connectivity to the disaster recovery site, in material compliance with all
regulatory requirements. “Disaster” shall have the meaning set forth in the
Plan.
     15.3. Resumption of Services. The Plan provides that, in the event of a
Disaster, Metavante will be able to resume the Services in accordance therewith
within the time periods specified in the Plan. In the event Metavante is unable
to resume the Services to Customer within the time periods specified in the
Plan, Customer shall have the right to terminate this Agreement without payment
of the Termination Fee upon written notice to Metavante delivered within
forty-five (45) days after declaration of such Disaster. The determination by
Customer to terminate this Agreement shall be effective immediately upon written
notification to Metavante. Customer shall receive any credits due and unpaid by
Metavante as of the date of termination of this Agreement. During interruption
of Services, the payment by Customer for interrupted Services shall be abated.
     15.4. Annual Test. Metavante shall test its Plan by conducting one (1) test
annually and shall provide Customer with a description of the test results in
accordance with applicable laws and regulations.
16. MISCELLANEOUS PROVISIONS
     16.1. Equipment and Network. Customer shall obtain and maintain at its own
expense its own data processing and communications equipment as may be necessary
or appropriate to facilitate the proper use and receipt of the Services,
provided that Metavante shall procure certain equipment for Customer as set
forth in the Strategic Network Solutions Schedule attached hereto. Customer
shall pay all installation, monthly, and other charges relating to the
installation and use of communications lines between Customer’s datacenter and
the Operations Center, as set forth in the Network Schedule. Metavante maintains
and will continue to maintain a network control center with diagnostic
capability to monitor reliability and availability of the communication lines
described in the Network Schedule, but Metavante shall not be responsible for
the continued availability or reliability of such communications lines.
Metavante agrees to provide services to install, configure, and support the
wide-area network to interconnect Customer to the Operations Center as described
in, and subject to the terms and conditions of, the Network Schedule.
© 2006, Metavante Corporation

12



--------------------------------------------------------------------------------



 



     16.2. Data Backup. Customer shall maintain adequate records for at least
ten (10) Business Days, including backup on magnetic tape or other electronic
media where transactions are being transmitted to Metavante, from which
reconstruction of lost or damaged files or data can be made. Customer assumes
all responsibility and liability for any loss or damage resulting from failure
to maintain such records.
     16.3. Balancing and Controls. Customer shall (a) on a daily basis, review
all input and output, controls, reports, and documentation, to ensure the
integrity of data processed by Metavante; and (b) on a daily basis, check
exception reports to verify that all file maintenance entries and non-dollar
transactions were correctly entered. Customer shall be responsible to notify
Metavante immediately in the event of any error so that Metavante may initiate
timely remedial action to correct any improperly processed data which these
reviews disclose. In the event of any error by Metavante in processing any data
or preparing any report or file, Metavante shall correct the error by
reprocessing the affected data or preparing and issuing a new file or report at
no additional cost to Customer.
     16.4. Future Acquisitions. Customer acknowledges that Metavante has
established the Fee Schedule(s) and enters into this Agreement on the basis of
Metavante’s understanding of the Customer’s current need for Services and
Customer’s anticipated future need for Services as a result of internally
generated expansion of its customer base. If the Customer expands its operations
by acquiring Control of additional financial institutions or if Customer
experiences a Change in Control, the following provisions shall apply:
          A. Acquisition of Additional Entities. If, after the Effective Date,
Customer acquires Control of one or more financial holding companies, banks,
savings and loan associations, or other financial institutions that are not
currently Affiliates, Metavante agrees to provide Services for such new
Affiliates, and such Affiliates shall automatically be included in the
definition of “Customer”; provided that (i) the conversion of each new Affiliate
must be scheduled at a mutually agreeable time (taking into account, among other
things, the availability of Metavante conversion resources) and must be
completed before Metavante has any obligation to provide Services to such new
Affiliate; (ii) the Customer will be liable for any and all Expenses in
connection with the conversion of such new Affiliate; and (iii) Customer shall
pay conversion fees in an amount to be mutually agreed upon with respect to each
new Affiliate.
          B. Change in Control of Customer. If a Change in Control occurs with
respect to Customer, Metavante agrees to continue to provide Services under this
Agreement; provided that (a) Metavante’s obligation to provide Services shall be
limited to the Entities comprising the Customer prior to such Change in Control
and (b) Metavante’s obligation to provide Services shall be limited in any and
all circumstances to the number of accounts processed in the three (3) -month
period prior to such Change in Control occurring, plus twenty-five percent
(25%).
     16.5. Transmission of Data. If the Services require transportation or
transmission of data between Metavante and Customer, the responsibility and
expense for transportation and transmission of, and the risk of loss for, data
and media transmitted between Metavante and Customer shall be borne by Customer.
Data lost by Metavante following receipt shall either be restored by Metavante
from its backup media or shall be reprocessed from Customer’s backup media at no
additional charge to Customer.
     16.6. Reliance on Data. Metavante will perform the Services described in
this Agreement on the basis of information furnished by Customer. Metavante
shall be entitled to rely upon any such data, information, directions, or
instructions as provided by Customer (whether given by letter, memorandum,
telegram, cable, telex, telecopy facsimile, computer terminal, e-mail, other “on
line” system or similar means of communication, or orally over the telephone or
in person), and shall not be responsible for any liability arising from
Metavante’s performance of the Services in accordance with Customer’s
instructions. Customer assumes exclusive responsibility for the consequences of
any instructions Customer may give Metavante, for Customer’s failure to properly
access the Services in the manner prescribed by Metavante, and for Customer’s
failure to supply accurate input information. If any error results from
incorrect input supplied by Customer, Customer shall be responsible for
discovering and reporting such error and supplying the data necessary to correct
such error to Metavante for processing at the earliest possible time.
     16.7. Use of Services. Customer agrees that, except as otherwise permitted
in this Agreement or in writing by Metavante, Customer will use the Services
only for its own internal business purposes to service its bona fide customers
and clients and will not sell or otherwise provide, directly or indirectly, any
of the Services or any portion thereof to any Third Party. Customer agrees that
Metavante may use all suggestions, improvements, and comments regarding the
Services that are furnished by Customer to Metavante in connection with this
Agreement, without accounting or reservation. Unless and except to the extent
that Metavante has agreed to provide customer support services for Customer,
Customer shall be responsible for handling all inquiries of its customers
relating to Services performed by Metavante, including inquiries regarding
credits or debits to a depositor’s account. Metavante agrees to reasonably
assist Customer in responding to such inquiries by providing such information to
Customer as Metavante can reasonably provide.
     16.8. Financial Statements. Metavante agrees to furnish to the Customer
copies of the then-current annual report for the Marshall & Ilsley Corporation,
within forty-five (45) days after such document is made publicly available.
     16.9. Performance by Subcontractors. Customer understands and agrees that
the actual performance of the Services may be made by Metavante, one or more
Affiliates of Metavante, or subcontractors of any of the foregoing Entities
(collectively, the “Eligible Providers”). For purposes of this Agreement,
performance of the Services by any Eligible Provider shall be deemed performance
by Metavante itself. Metavante shall remain fully responsible for the
performance or non-performance of the Services by any Eligible Provider, to the
same extent as if Metavante itself performed or failed to perform such services.
Customer agrees to look solely to Metavante, and not to any Eligible Provider,
for satisfaction of any claims Customer may have arising out of this Agreement
or the performance or nonperformance of Services. However, in the event that
Customer contracts directly with a Third Party for any products or services,
Metavante shall have no liability to Customer for such Third Party’s products or
services, even if such products or services are necessary for Customer to access
or receive the Services hereunder.
© 2006, Metavante Corporation

13



--------------------------------------------------------------------------------



 



     16.10. Solicitation. Neither party shall solicit the employees of the other
party for employment during the Term of this Agreement, for any reason. The
foregoing shall not preclude either party from employing any such employee
(a) who seeks employment with the other party in response to any general
advertisement or solicitation that is not specifically directed towards
employees of such party or (b) who contacts the other party on his or her own
initiative without any direct or indirect solicitation by such party.
     16.11. Taxes. Customer shall be solely and exclusively responsible for the
payment of Taxes arising from or relating to the services rendered or material
furnished, pursuant to this Agreement. Any other tax or governmental assessment
applicable as a result of the execution or performance of any service pursuant
to this Agreement, or any materials furnished with respect to this Agreement,
including, without limitation, any income, franchise, royalty, privilege, or
similar tax on or measured by Metavante’s net income, capital stock, franchise
or net worth, as well as any municipal license tax imposed on Metavante’s volume
of business, as a consequence of Metavante being deemed engaged in commercial
activities within a Puerto Rico municipality, shall be Metavante’s sole and
exclusive responsibility. Payments made by Customer to Metavante will be subject
to applicable withholding taxes. In the event any taxing authority withholds or
intercepts any amount due to Licensor hereunder, which is properly payable by
Customer, and after Customer has met withholding requirements, Customer shall
pay to Licensor on demand the full amount of such additional withholding or
intercepted payment.
17. GENERAL
     17.1. Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of New York, excluding its principles of conflict
of laws.
     17.2. Venue and Jurisdiction. Intentionally omitted.
     17.3. Entire Agreement; Amendments. This Agreement, together with the
schedules hereto, constitutes the entire agreement between Metavante and the
Customer with respect to the subject matter hereof. There are no restrictions,
promises, warranties, covenants, or undertakings other than those expressly set
forth herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the schedules hereto, may be amended only by an
instrument in writing executed by the parties or their permitted assignees.
     17.4. Relationship of Parties. The performance by Metavante of its duties
and obligations under this Agreement shall be that of an independent contractor
and nothing contained in this Agreement shall create or imply an agency
relationship between Customer and Metavante, nor shall this Agreement be deemed
to constitute a joint venture or partnership between Customer and Metavante.
     17.5. Assignment. Neither this Agreement nor the rights or obligations
hereunder may be assigned by either party, by operation of law or otherwise,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, provided that (a) Metavante’s consent need not be
obtained in connection with the assignment of this Agreement pursuant to a
merger in which Customer is a party and as a result of which the surviving
Entity becomes an Affiliate or Subsidiary of another bank holding company, bank,
savings and loan association or other financial institution, so long as the
provisions of all applicable Schedules are complied with; and (b) Metavante may
freely assign this Agreement so long as it is (i) in connection with a merger,
corporate reorganization, or sale of all or substantially all of its assets,
stock, or securities, or (ii) to any Entity which is a successor to the assets
or the business of Metavante.
     17.6. Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents, and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (a) first-class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (b) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

     
In the case of Customer:
  ORIENTAL FINANCIAL GROUP INC.
 
  997 San Roberto Street
 
  Tenth Floor
 
  San Juan, PR 00926
 
  Attn.:                                         
For Billing Purposes:
  SAME
In the case of Metavante:
  METAVANTE CORPORATION
 
  4900 West Brown Deer Road
 
  Milwaukee WI 53223
 
  Attn: Senior Executive Vice President, Metavante
 
  Corp.
Copy to:
   
 
  Risk Management and Legal Division

© 2006, Metavante Corporation

14



--------------------------------------------------------------------------------



 



     17.7. Waiver. No delay or omission by either party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.
     17.8. Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. Articles 5,
8, 9, 0, and 17 shall survive the expiration or earlier termination of this
Agreement for any reason.
     17.9. Attorneys’ Fees and Costs. If any legal action is commenced in
connection with the enforcement of this Agreement or any instrument or agreement
required under this Agreement, the prevailing party shall be entitled to costs,
attorneys’ fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.
     17.10. No Third Party Beneficiaries. Each party intends that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any person or entity other than the Customer and Metavante.
     17.11. Force Majeure. Notwithstanding any provision contained in this
Agreement, neither party shall be liable to the other to the extent fulfillment
or performance if any terms or provisions of this Agreement is delayed or
prevented by revolution or other civil disorders; wars; acts of enemies;
strikes; lack of available resources from persons other than parties to this
Agreement; labor disputes; electrical equipment or availability failure; fires;
floods; acts of God; federal, state or municipal action; statute; ordinance or
regulation; or, without limiting the foregoing, any other causes not within its
control, and which by the exercise of reasonable diligence it is unable to
prevent, whether of the class of causes hereinbefore enumerated or not. This
clause shall not apply to the payment of any sums due under this Agreement by
either party to the other. Notwithstanding the foregoing, an event of force
majeure shall not excuse Metavante from performing its obligations under the
Plan.
     17.12. Negotiated Agreement. Metavante and Customer each acknowledge that
the limitations and exclusions contained in this Agreement have been the subject
of active and complete negotiation between the parties and represent the
parties’ voluntary agreement based upon the level of risk to Customer and
Metavante associated with their respective obligations under this Agreement and
the payments to be made to Metavante and the charges to be incurred by Metavante
pursuant to this Agreement. The parties agree that the terms and conditions of
this Agreement shall not be construed in favor of or against any party by reason
of the extent to which any party or its professional advisors participated in
the preparation of this document.
     17.13. Waiver of Jury Trial. Each of Customer and Metavante hereby
knowingly, voluntarily and intentionally waives any and all rights it may have
to a trial by jury in respect of any litigation based on, or arising out of,
under, or in connection with, this Agreement or any course of conduct, course of
dealing, statements (whether verbal or written), or actions of Metavante or
Customer, regardless of the nature of the claim or form of action, contract or
tort, including negligence.
18. DEFINITIONS. The following terms shall have the meanings ascribed to them as
follows:

  A.   “ACH” shall mean automated clearing house services.     B.   “Affiliate”
shall mean, with respect to Customer, those Entities listed in Exhibit A,
attached hereto and any other Entity at any time Controlling, Controlled by, or
under common Control of Customer to which Customer and Metavante shall agree in
writing that it will receive Services under this Agreement. Metavante’s
Affiliates are those Entities at any time Controlling, Controlled by, or under
common Control of Metavante.     C.   “Agreement” shall mean this master
agreement and all schedules and exhibits attached hereto, which are expressly
incorporated, any future amendments thereto, and any future schedules and
exhibits added hereto by mutual agreement.     D.   “Business Days” shall be
Mondays through Fridays except holidays recognized by the Federal Reserve Bank
of New York.     E.   “Change in Control” shall mean any event or series of
events by which (i) any person or entity or group of persons or entities shall
acquire Control of another person or entity or (ii) in the case of a
corporation, during any period of twelve consecutive months commencing before or
after the date hereof, individuals who, at the beginning of such twelve-month
period, were directors of such corporation shall cease for any reason to
constitute a majority of the board of directors of such corporation.     F.  
“Commencement Date” shall mean the date on which Metavante first provides the
Initial Services to Customer.     G.   “Confidential Information” shall have the
meaning set forth in Section 13.3.     H.   “Consumer” shall mean an individual
who obtains a financial product or service from Customer to be used primarily
for personal, family, or household purposes and who has a continuing
relationship with Customer.     I.   “Contract Year” shall mean successive
periods of twelve months, the first of which (being slightly longer than twelve
(12) months) shall commence on the Commencement Date and terminate on the last
day of the month in which the first anniversary of the Commencement Date occurs.
    J.   “Control” shall mean the direct or indirect ownership of over fifty
percent (50%) of the capital stock (or other ownership interest, if not a
corporation) of any Entity or the possession, directly or indirectly, of the
power to direct the management and policies of such Entity by ownership of
voting securities, by contract or otherwise. “Controlling” shall mean having
Control of any Entity, and “Controlled” shall mean being the subject of Control
by another Entity.     K.   “Conversion” shall mean (i) the transfer of
Customer’s data processing and other information technology services to
Metavante’s systems; (ii) completion of upgrades, enhancements and software
modifications as set forth in this Agreement; and (iii) completion of all
interfaces set forth in this Agreement and full integration thereof such that
Customer is able to receive the Initial Services in a live operating
environment.

© 2006, Metavante Corporation

15



--------------------------------------------------------------------------------



 



  L.   “Conversion Date” shall mean the date on which Conversion for Customer or
a particular Affiliate has been completed.     M.   “Customer” shall mean the
Entity entering into this Agreement with Metavante and all Affiliates of such
Entity for whom Metavante agrees to provide Services under this Agreement, as
reflected on the first page of this Agreement or amendments executed after the
Effective Date.     N.   “Customer Data” means any and all data and information
of any kind or nature submitted to Metavante by Customer, or received by
Metavante on behalf of Customer, necessary for Metavante to provide the
Services.     O.   “Damages” shall mean actual and verifiable monetary
obligations incurred, or costs paid (except overhead costs, attorneys’ fees, and
court costs) which (i) would not have been incurred or paid but for a party’s
action or failure to act in breach of this Agreement, and (ii) are directly and
solely attributable to such breach, but excluding any and all consequential,
incidental, punitive and exemplary damages, and/or other damages expressly
excluded by the terms of this Agreement.     P.   “Documentation” shall mean
Metavante’s standard user instructions relating to the Services, including
tutorials, on-screen help, and operating procedures, as provided to Customer in
written or electronic form.     Q.   “Effective Date” shall mean the date so
defined on the signature page of this Agreement, or, if blank, the date executed
by Metavante, as reflected in Metavante’s records.     R.   “Effective Date of
Termination” shall mean the last day on which Metavante provides the Services to
Customer (excluding any services relating to termination assistance).     S.  
“Eligible Provider” shall have the meaning as set forth in Section 16.9.     T.
  “Employment Cost Index” shall mean the Employment Cost Index—Civilian (not
seasonally adjusted) as promulgated by the United States Department of Labor’s
Bureau of Labor Statistics (or any successor index).     U.   “Entity” means an
individual or a corporation, partnership, sole proprietorship, limited liability
company, joint venture, or other form of organization, and includes the parties
hereto.     V.   “Estimated Remaining Value” shall mean the number of calendar
months remaining between the Effective Date of Termination and the last day of
the contracted-for Term, multiplied by the average of the three (3) highest
monthly fees (but in any event no less than the Monthly Base Fee or other
monthly minimums) payable by Customer during the twelve (12) -month period prior
to the event giving rise to termination rights under this Agreement. In the
event the Effective Date of Termination occurs prior to expiration of the First
Contract Year, the monthly fees used in calculating the Estimated Remaining
Value shall be the greater of (i) the estimated monthly fees set forth in the
Fee Schedule(s) and (ii) the average monthly fees described in the preceding
sentence.     W.   “Expenses” shall mean any and all reasonable and direct
expenses paid by Metavante to Third Parties in connection with Services provided
to or on behalf of Customer under this Agreement, including any postage,
supplies, materials, travel and lodging, and telecommunication fees, but not
payments by Metavante to Eligible Providers.     X.   “Federal Regulator” shall
mean the Chief Examiner of the Federal Home Loan Bank Board, the Office of
Thrift Supervision, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation, the Federal Reserve Board, or their successors,
as applicable.     Y.   “Fee Schedule” shall mean the portions of schedules
containing fees and charges for services rendered to Customer under this
Agreement.     Z.   “Initial Services” shall mean all Services requested by
Customer from Metavante under this Agreement prior to the Commencement Date,
other than the Conversion services. The Initial Services requested as of the
Effective Date are set forth in the schedules attached hereto, which shall be
modified to include any additional services requested by Customer prior to the
Commencement Date.     AA.   “Initial Term” shall mean the period set forth on
the first page of this Agreement.     BB.   “Legal Requirements” shall mean the
federal, Puerto Rico, and state laws, rules, and regulations pertaining to
Customer’s business.     CC.   “Metavante Proprietary Materials and Information”
shall mean the Metavante Software and all source code, object code,
documentation (whether electronic, printed, written, or otherwise), working
papers, non-customer data, programs, diagrams, models, drawings, flow charts,
and research (whether in tangible or intangible form or in written or
machine-readable form), and all techniques, processes, inventions, knowledge,
know-how, trade secrets (whether in tangible or intangible form or in written or
machine-readable form), developed by Metavante prior to or during the Term of
this Agreement, and such other information relating to Metavante or the
Metavante Software that Metavante identifies to Customer as proprietary or
confidential at the time of disclosure.     DD.   “Metavante Software” shall
mean the software owned by Metavante and used to provide the Services.

© 2006, Metavante Corporation

16



--------------------------------------------------------------------------------



 



  EE.   “Monthly Base Fee” shall mean the minimum monthly fees payable by
Customer to Metavante as specifically set forth in the Services and Charges
Schedule.     FF.   “Network” shall mean a shared system operating under a
common name through which member financial institutions are able to authorize,
route, process and settle transactions (e.g., MasterCard and Visa).     GG.  
“New Services” shall mean any services that are not included in the Initial
Services but which, upon mutual agreement of the parties, are added to this
Agreement. Upon such addition, New Services shall be included in the term
“Services.”     HH.   “Performance Warranty” shall have the meaning set forth in
Section 6.1.     II.   “Plan” shall have the meaning set forth in Section 15.1.
    JJ.   “Privacy Regulations” shall mean the regulations promulgated under
Section 504 of the Gramm-Leach-Bliley Act, Pub. L. 106-102, as such regulations
may be amended from time to time.     KK.   Professional Services” shall mean
services provided by Metavante for Conversion, training, and consulting, and
services provided by Metavante to review or implement New Services or
enhancements to existing Services.     LL.   “Sensitive Customer Information”
shall mean Customer Data with respect to a Consumer that is (a) such Consumer’s
name, address or telephone number, in conjunction with such Consumer’s Social
Security number, account number, credit or debit card number, or a personal
identification number or password that would permit access to such Consumer’s
account or (b) any combination of components of information relating to such
Consumer that would allow a person to log onto or access such Consumer’s
account, such as user name and password or password and account number.     MM.
  “Services” shall mean the services, functions, and responsibilities described
in this Agreement to be performed by Metavante during the Term and shall include
New Services that are agreed to by the parties in writing.     NN.   “Service
Levels” shall mean those service levels set forth in the Service Level Schedule.
    OO.   “Taxes” shall mean any manufacturers, sales, use, gross receipts,
excise, personal property, or similar tax or duty assessed by any governmental
or quasi-governmental authority upon or as a result of the execution or
performance of any service pursuant to this Agreement or materials furnished
with respect to this Agreement, except any income, franchise, privilege, or
similar tax on or measured by Metavante’s net income, capital stock, net worth
or municipal license tax imposed on Metavante’s volume of business.     PP.  
“Term” shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.     QQ.  
“Termination Fee” shall have the meaning set forth on the Termination Fee
Schedule.     RR.   “Third Party” shall mean any Entity other than the parties
or any Affiliates of the parties.     SS.   “Tier 1 Support” shall mean the
provision of customer service and technical support to end users. The Metavante
customer care agents provide assistance with the following, but not limited to
payment verification, payee set up, opening service requests for payment
research, user education on how to use the Metavante products, technical support
with using and accessing the products, and technical support for some browser
issues.     TT.   “Tier 2 Support” shall mean the provision of support to end
users for consumer initiated payment issues such as payment not posted, stop
payment, late fees, and payment posted for incorrect amount. The Metavante
payment research team acts as an advocate to the payee on behalf of the end-user
to research and resolve the payment issue in a timely manner.     UU.   “User
Manuals” shall mean the documentation provided by Metavante to Customer which
describes the features and functionalities of the Services, as modified and
updated by the customer bulletins distributed by Metavante from time to time.  
  VV.   “Visa” shall mean VISA U.S.A., Inc.

© 2006, Metavante Corporation

17



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF AFFILIATES OF ORIENTAL FINANCIAL GROUP INC.
1. Oriental Bank and Trust
2. Oriental International Bank Inc.
3. Oriental Mortgage Corporation
4. Oriental Financial Services Corp.
5. Oriental Insurance, Inc.
6. Caribbean Pension Consultants, Inc.
© 2006, Metavante Corporation

18



--------------------------------------------------------------------------------



 



CURRENT CAPABILITIES SCHEDULE
*The information in this schedule, which consists of 17 pages, is intentionally
omitted because confidential treatment has been requested pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended. The omitted information
has been filed separately with the U.S. Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



CONVERSION PLAN SCHEDULE
The schedule listed below has been developed based on the information provided
to date. Time frames and activities are subject to change as the project is
further defined. As applicable, in addition to the schedule below, an issues
list accompanies this Schedule to outline specific responsibilities, which are
part of this Conversion project plan. The issues list documents the parties’
understandings and commitments as of the Effective Date, and shall be
supplemented throughout the Conversion Period as additional information is made
available and further agreements are made by the parties.

      Weeks Prior     To Conversion   Event
37 Weeks
  Project Organization and Administration  
 
  Specific individuals to support this Conversion will be assigned at the
Customer and at Metavante. Internal project initiation documents will be
completed, and a detailed project plan will be developed at Metavante.
 
   
36 Weeks
  Project Kickoff Meeting  
 
  A kickoff meeting is held at the bank to introduce Metavante Conversion
Project Management to the Customer’s project team. The overall Conversion
process will be reviewed. Specific details will be discussed regarding project
scope, roles and responsibilities, Conversion major events, and critical success
factors.
 
   
 
  Equipment/Network Assessment  
 
  Each office will be visited to record the layout of each location from a
network perspective and to inventory existing equipment, including terminals,
printers, ATM machines, controllers, and modems. This information will be
evaluated to determine requirements for the future.
 
   
 
  High-Level Application and Operations Review  
 
  A discussion of each application will be conducted at a high level to better
understand services provided to existing customers. Current operational
processes supported, such as item capture, statement rendering, and exception
items, will be reviewed as well as interfaces to the current processor to
clarify service requirements and special needs.
 
   
 
  Conversion Tapes Ordered  
 
  Conversion tapes will be ordered from the appropriate service providers.
 
   
30 Weeks
  Equipment/Network Plan Development  
 
  Based on the Equipment/Network Assessment, an Equipment/Network Plan with a
network design and hardware/software requirements will be developed.
 
   
 
  Staff Training at Metavante  
 
  Key individuals from the Bank will attend application training at Metavante to
help with Conversion analysis and to prepare to train others at the Bank.
 
   
20 Weeks
  MIFIL Reports Created  
 
  Metavante reports will be produced using the Conversion test tapes to list
each field, all values found in each field, and the number of occurrences of
each value.
 
   
18 Weeks
  Product Mapping  
 
  Meetings will be conducted with Metavante product support representatives to
review the business processes supported by the Bank based on the product
knowledge of Bank personnel, current application documentation, and Conversion
file record layouts. Each field will be discussed for clarification and
determination of the corresponding use on the Metavante System. All backroom
support will be reviewed, a general training plan will be developed, and
enhancements will be identified.
 
   
16 Weeks
  Training Bank and Training Network Established  
 
  A training Bank will be set up on the Metavante system to facilitate training
of Bank staff and testing of the Conversion. The appropriate network and
equipment will be installed at designated training locations.
 
   
10 Weeks
  Test Report Review  
 
  Conversion Test Reports will be reviewed by the product support representative
with key contacts at the Bank to verify accuracy of the Conversion process.
Issues will be identified and addressed.
 
   
 
  Operational Analysis  
 
  Business processes, as planned, will be reviewed to confirm that system
parameters and processes are aligned with operational procedures. Issues will be
identified and addressed.

© 2006, Metavante Corporation

20



--------------------------------------------------------------------------------



 



      Weeks Prior     To Conversion   Event
6 Weeks
  Bank Network Installed  
 
  The network to support all Bank locations will be installed. As a general
rule, one terminal will be installed at each location in preparation for
Readiness Review. The remainder of the equipment will be installed during the
last few days before the Conversion.
 
   
4 Weeks
  Readiness Review  
 
  This is a three-day test of our preparedness for the live Conversion with
Metavante project staff on-site for support. Test scripts will be distributed to
Bank personnel at each location for data entry on the training Bank. Nightly
posting will be run with item capture test files as input, reports will be
produced, and the test Bank will be balanced each day. Bank personnel will be
asked to support all functions of this test using operational procedures from
data entry to balancing. This will give Bank staff a chance to practice using
the system and gain confidence before dealing with their customers in a
production environment. It also will serve to validate network configuration,
interface processes, staff training, and operational procedures. Issues will be
identified and addressed.
 
   
2 Weeks
  Final Preparation for Conversion  
 
  Technical setup for the Conversion will be reviewed for accuracy, and
follow-up calls will be made to external firms supporting the Bank to confirm
previously made arrangements (Federal Reserve, current software vendors, ATM
support, etc.). A detailed Conversion Weekend Plan will be developed and
distributed to all key contacts.
 
   
0 Weeks
  Files Converted, “Live” on Metavante  
 
  Files will be converted to Metavante over Conversion weekend, after posting on
the old processor for Friday night.
 
   
 
  Conversion Support On-Site  
 
  The Metavante project manager and product support representatives will be
on-site the week following Conversion to support Bank personnel.

© 2006, Metavante Corporation

21



--------------------------------------------------------------------------------



 



STANDARD CONVERSION SERVICES
(Any Conversion Services not included in this list are subject to Metavante’s
pricing as provided in Section 5.7 of the
     Agreement)
Project Management

•   Overall Implementation Management   •   Manage Conversion Milestones   •  
Issue Escalation and Resolution   •   Administer Project Plan   •   Facilitate
Periodic Meetings   •   Coordinate Receipt of Data Files   •   Development of
Conversion Cut-over Plan

Project Planning

•   Onsite Scope Definition (products and conversion methods)   •   Onsite
Conversion Kickoff   •   Detailed definition of Interfaces and Enhancements   •
  Provide Samples of Customer, Internal and Vendor Communication   •   Finalize
Project Timeline   •   Understand Elements of Success   •   Define Team
Structure/Responsibilities   •   Technical Review to Include Network, Equipment
and Training Site

      Automated Product Conversion of Existing Data

•   Deposits Including Demand, Money Market, NOW, Savings, CD’s, IRA’s,
Passbooks   •   Combined Statements   •   Customer Information System (Tape to
Tape) Including Deposits, Loans, Cardbase, Safe Deposit, Internet Banking   •  
Integrated Funds Management (Transfers)   •   Safe Box   •   Account Analysis  
•   Loans Including Commercial, Consumer, Mortgage/Investor, Revolving Credit,
Floor Plans   •   On-Line Collections   •   Overdraft Protection (Loan System)  
•   Notepad (existing system only)   •   Collateral   •   Tickler   •  
Financial Control/General Ledger   •   Internet Banking   •   Bill Payment   •  
Account Reconciliation   •   ATM/Debit Cards   •   Credit Cards/Merchant
Services   •   ATM Devices

Product Set-Ups (If contracted for)

•   On-line Collections   •   Letter Writer   •   Remote Capture to Include
Item Processing Transmission   •   Printback to Include Configuration and Setup
of BARR System   •   IRS Government Reporting   •   Currency Transaction
Reporting   •   Cash Management   •   ACH   •   Exception Desktop Standard
Features   •   Metavante Insight   •   Enterprise Contact Management   •  
Credit Revue   •   Shared VRU   •   Information Desktop   •   TellerInsight   •
  BankerInsight   •   Star View and PC STAR   •   CIS Householding with base
plan for Clean CIS (Post Conversion)   •   Relationship Profitability (Post
Conversion)   •   Relationship Packaging (Post Conversion)   •   Marketing Suite
(Post Conversion)   •   Financial Control/GL Application Interfaces   •  
Holding Company Chart and Control File   •   Chart of Accounts   •   Internet
Banking   •   Bill Payment   •   Custom Statement Format   •   Bank Control
Setups-System Parameters   •   System Generated Reports   •   ATM Management
System   •   Print setup for ATM Receipts and Deposit Envelopes (Parameters
dependent on device type)   •   Settlement Manager   •   Debit Dispute System  
•   Predictive Risk Management   •   Card Activation   •   Card Personalization
with no re-issue   •   GHR Lending

  •   Wholesale Website     •   Consumer Lending     •   Mortgage Lending

•   Image Solutions

  •   Vision Content (Reports, Deposits, Lending, COLD)     •   Metavante Long
Term Archive (7 years)

Product Definition

•   Review of Current Processor Files and Customer Disclosure Information   •  
Onsite Product Review and Mapping of Some Applications   •   Creation of Data
Extracts from Current Processor Files   •   Branch Software Customization
Requirement Definition   •   Automated Data Mapping Tools   •   Assist with MICR
Document Definition   •   Assist with Output Form Definition

Testing/Verification
2 Full Test Files and Live Conversion File

•   Duplicate Account Checks and Renumbering of Duplicates   •   One-time
Creation of File to Order New Documents for Duplicate Accounts   •   Conversion
Program Coding

© 2006, Metavante Corporation

22



--------------------------------------------------------------------------------



 



•   Branch Software Testing   •   System to System Reconciliation   •  
Reconcile Converted Applications to Converted GL   •   Internal Verification of
Converted Data   •   Test “End of Day” Processing   •   Testing the
Item Processing Transmissions to Include POD, Bulk File and Inclearings   •  
Testing of Report Transmission and Print

Customer Acceptance

•   Provide Test Report and Mapping Specifications for Verification   •   One
Set of Pre and Post Verification Reports Provided   •   Provide Guidance For:

  •   Converted Data Verification By Customer     •   System Parameter Review  
  •   Review and Testing of All Software Customization

•   Test Report Provided on CD ROM or Transmission to Optical

Monetary History Conversion

•   Retirement Transactions   •   No Book Transactions for Passbooks   •  
Year-to-Date Interest for Both Loans and Deposits   •   Year-to-Date Withholding
(back-up and retirement distribution)   •   Year-to-Date Penalty (forfeiture)  
•   Retirement Contributions   •   Retirement Distributions   •   Investor Loan
History Since Last Cut-off   •   History for Current Year and 2 Prior Years on
General Ledger-Balances Only   •   General Ledger Current Year Budget   •  
Outstanding Billing Amounts

Technical Setup Coordination

•   Installation of Network Circuits and Communication Equipment   •   Setup
Training Site   •   Setup Branch Training Workstations

Training (See Conversion Training Document)

•   Provide “Needs Analysis” to Assist in Determining Training Requirements   •
  Provide Tools to Assist in Developing a Training Plan   •   Establish a
Production Bank in the Conversion Process to Facilitate Training   •  
Train-the-Trainer Classes at a Metavante Location for Core Applications   •  
On-site Branch Software Training

Operational Analysis

•   Joint Review of Workflow/Business Processes   •   Process Documented by Job
Function

Readiness Review

•   A Coordinated Three Day Event Testing Daily Activities/Workflow   •  
Processing in a Production Environment:

  •   POD Capture and Posting of Test Data     •   EOD Processing     •   ATM
Loads and Communications

•   Onsite Support and Management   •   Customized Application Checklists and
Sample Scripts Provided   •   Management Report Identifying Areas of Risk and
Follow-up   •   Introduction to Client Relationship Manager

Stabilization Period

•   All Conversion Programs and Software Customization is Frozen to Ensure
Stable Environment   •   Managed Process For Changes Required During This Period

Conversion Cut-over

•   Implement Conversion Cut-over Plan   •   Convert Production Files From
Current Processor After Friday Night Posting   •   Data Conversion Verification
  •   Convert ATM Devices

  •   1-50-converted conversion week     •   >50-converted 2-4 weeks prior to
conversion week

•   System to System Reconciliation   •   Conversion Reports on CD ROM   •  
Assistance in Coordinating:

  •   Equipment Installation     •   Deployment and Certification of Final
Branch Automation Software

Conversion Week

•   Centralized Onsite Management and Application Support   •   Conduct Daily
Management Meetings   •   Document and Monitor Issues   •   Reconcile Converted
Applications to General Ledger and Support Daily Balancing Activity Related to
Converted Applications   •   Monitor Daily Proof Process

Post Conversion

•   Support for first Account Analysis Statement   •   Support for first
Investor Cutoff   •   Year-end Testing   •   Transition to Ongoing Support Area
Two Weeks After Conversion Date   •   Transition to Client Relationship Manager

© 2006, Metavante Corporation

23



--------------------------------------------------------------------------------



 



ADDITIONAL CUSTOMER CONVERSION RESPONSIBILITIES

  1.   Customer shall develop the MS Access based IRA companion application
required to accommodate the following:

  a.   YTD and Life-to-date taxable vs. non-taxable interest & principal on
contributions and distributions (must allow for update of this information based
upon transactions passed from Metavante)     b.   Records of early payment of
taxes which also reduces total taxable base     c.   Must accept a file from BIC
of all automated transactions daily (interest, ACH, automated distributions,
etc) and update totals buckets     d.   Indicator must be held of accounts which
need to do reporting at end of year of 1st year contributions as 480.7     e.  
Any other information not stored by the Metavante Deposit system required for
Puerto Rican processing of IRA’s

  2.   Customer will be responsible to input account information in the above
application to prepare it for live processing post conversion. This information
may need to be gathered from a variety of sources including Excel spreadsheets,
and historical documents. The information entered must be balanced against the
information converted to the Metavante Deposit system.     3.   Customer will be
responsible to scan all documents to Vision Content (Treev) associated with
IRA’s, and Loans that the bank wishes to have available to support operations
post conversion.     4.   Customer will be responsible to build and input all
scripts in Spanish into Enterprise Contact Management used for service, sales,
and call requests. Metavante will train Customer in the manner to accomplish
this authoring.     5.   Customer will be responsible to create all forms for
deposit new account origination using Liquid Office in both Spanish and English.
Metavante will provide consulting assistance to train Customer personnel in this
task.     6.   Customer is responsible to create all custom forms required for
their lending programs. Should Customer wish to license any VMP forms in
addition to the standard documents provided by GHR, a contract directly with VMP
will be required.     7.   Customer must also create the 480.x form in Word (for
data merge) that will be fed from Metavante per items a, b, and c below

  a.   daily extract of new IRA’s for generation of form 480.x — fed to Word for
notice print     b.   daily extract of closed IRA’s for generation of form 480.x
— fed to Word for notice print     c.   end of year extract of new IRA’s fed by
ACH for generation of form 480.x — fed to Word for notice print

  8.   Customer will be responsible to create the Word template to receive the
file for data merge and notice production of new Investor CD’s and IRA’s on a
specific day of the month.     9.   Customer will be responsible to work with
Bankware to accept Metavante’s standard Asset/Liability feed in order to produce
the required reporting.     10.   Customer will be responsible to work with Easy
Call to accept Metavante’s standard Call Report feed in order to produce the
required reporting.     11.   Customer will be responsible to create the extract
from the BIC that will be passed to CRA Wiz. Metavante will provide consulting
to assist in the bank understanding how to accomplish this.     12.   Customer
will be responsible to establish the Excel spreadsheet to accept data from
Metavante used in calculating incentive compensation for deposits and loans.    
13.   Customer will be responsible to work with USBA to accept Metavante’s
standard Baker Hill One Point feed in order to produce the required reporting.
If modifications are required assumes bank will accomplish this through a 3rd
party provider and an ETL tool or by creating a special extract using the BIC.  
  14.   Customer to provide resources to identify language requirements for:

  a.   bilingual versions of all deposit/loan statements, bills, collection
letter, and notices     b.   bilingual retirement statements     c.   bilingual
safebox notices     d.   bilingual retirement notices

  15.   Customer will be responsible to assist in testing, and provide required
Symposium resources to assist with Metavante questions to develop a CTI
interface for the following:

  a.   real-time TAPI interface for screen pop to ECM
    b.   ECM scripting to Symposium soft-phone for outbound calling

  16.   Customer will fund S1 development for integration and setup as follows:

  a.   S1 setup required to utilize Metavante EII for presentation of
e-statements and calling of check images     b.   S1 setup required to change
over and test integration to Metavante through Connectware V6     c.   S1 setup
required to receive batch BAI2 files from Metavante Deposits and Loans for prior
day balances and activity (consulting with Metavante and version upgrade)

  17.   Customer will be responsible to contract with Peoplesoft to accommodate
any changes necessary to accept Metavante’s standard daily general ledger
interface file.     18.   Customer will be responsible to either 1) certify
their existing receipt printers for tellers meet Metavante specifications or 2)
acquire printers that meet Metavante specifications.     19.   Customer will be
responsible to provide data files in an acceptable format (flat files with
associated copy books, each record containing appropriate key fields, e.g.
account number) of all applications to be converted to Metavante from the
appropriate source applications, e.g. Bankway, Onbase, CRM, and any others. If
field data required for Metavante conversions is not available in the

© 2006, Metavante Corporation

24



--------------------------------------------------------------------------------



 



      files provided by Customer, and appropriate default values cannot be
determined, Customer will be responsible to enter the required data, or provide
complementary data files of the missing information.     20.   File
transmissions to/from 3rd party entities will come by way of the PC Barr located
at Customer’s location, and will traverse the backbone between Metavante and
Customer. Typically files sent from Metavante to a 3rd party, or from a 3rd
party to Metavante will contain JCL that will be recognized by the PC Barr for
automatic routing. However, if the 3rd party requires the use of special
software for the transmission of the files, e.g. NDM, additional costs may be
incurred by Customer f or Metavante to setup, test, certify, and perform the
transmission(s) in a different fashion.

© 2006, Metavante Corporation

25



--------------------------------------------------------------------------------



 



CONVERSION TRAINING AND EDUCATION
*The information in this schedule, which consists of three pages, is
intentionally omitted because confidential treatment has been requested pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. The omitted
information has been filed separately with the U.S. Securities and Exchange
Commission.

26



--------------------------------------------------------------------------------



 



SERVICES AND CHARGES SCHEDULE
*The information in this schedule, which consists of eight pages, is
intentionally omitted because confidential treatment has been requested pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. The omitted
information has been filed separately with the U.S. Securities and Exchange
Commission.

27



--------------------------------------------------------------------------------



 



PLANNED ENHANCEMENT AND INTERFACE SCHEDULE
*The information in this schedule, which consists of seven pages, is
intentionally omitted because confidential treatment has been requested pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. The omitted
information has been filed separately with the U.S. Securities and Exchange
Commission.

28



--------------------------------------------------------------------------------



 



SERVICE LEVEL SCHEDULE
1. GENERAL PROVISIONS
     1.1      Introduction. This Service Level Schedule identifies Service
Levels for the Services obtained by Customer from Metavante. These Service
Levels are set forth below.
     1.2      Definitions. In addition to the terms defined in Section 18 in the
Agreement, the following terms have the following meanings and shall be equally
applicable to the singular and plural forms:

  A.   “ACH Services” shall mean Services whereby Metavante: initiates and/or
receives automated clearing house debit and credit entries, and adjustments to
debit entries and credit entries to accounts of End Users; and § credits and/or
debits the same to such accounts.     B.   “Availability” shall mean that the
Service associated with the applicable Service Level is available to Customer
and End Users, as applicable, as contemplated by this Agreement and is
functioning normally in all other material respects as defined in each
description of each Service Level set forth in this Service Level Schedule.    
C.   “Business Case Assessment” shall have the meaning set forth in Section 2 of
Attachment A to this Service Level Schedule.     D.   “Business Day” shall mean
each Monday through Friday except holidays recognized by the Federal Reserve
Bank of New York.     E.   “Business Intelligence Center” or “BIC” shall mean
the information support system implemented by Metavante to access key business
information contained in the Data Warehouse. The tools included in the BIC
offering are designed to support both casual and power Customer users. The
Software for the so-called client portion of the BIC offering (which includes
Data Warehouse-related Software and report writing Software) will reside on
equipment located at Customer facilities; all other elements of the Software for
the BIC offering will reside at Metavante facilities. BIC may be operated by
Customer’s or Metavante’s personnel.     F.   “Card Management System” or “CMS”
is a tool accessible by Customer that provides online inquiry and maintenance,
card issuance, transaction authorization and customer account management for
debit, prepaid debit and ATM card programs.     G.   “CIS” means Customer
Information System.     H.   “Core System” shall mean the following elements of
the Metavante System: the so-called Deposit System, the so-called Loan System
and CIS.     I.   “Critical Operations Reports” shall mean each of the following
reports: Loan System (R6000-R7530) and Deposit System (R1000-2640 and
R2669-R4998), and all enhancements and replacements therefor.     J.  
“Demarcation” shall mean the measure from the router into the host, the round
trip into the host, then back into the router.     K.   “Data Warehouse” shall
mean Metavante’s data warehouse commonly known as “Business Intelligence Center”
(which includes the tool commonly known as “Business Objects”), and any
permitted successors and replacements therefor.     L.   “Lending Solutions”
shall mean the following elements of the Metavante System: the so-called GHR
Wholesale Web Site, the so-called GHR Consumer Lending Solution and the
so-called GHR Mortgage Lending Solution.     M.   “EFD” shall mean electronic
funds delivery.     N.   “Operations Center” shall mean the data center from
which Metavante provides the Services.     O.   “Processing Day” shall mean any
Monday through Saturday except holidays recognized by the Federal Reserve Bank
of New York, other than the following holidays which shall each be deemed to be
a Processing Day: Martin Luther King Day, President’s Day, Columbus Day and
Veterans Day.

© 2006, Metavante Corporation

29



--------------------------------------------------------------------------------



 



  P.   “Scheduled Downtime” shall mean any period of non-Availability due to
scheduled maintenance as set forth in each description of each Service Level set
forth in this Service Level Schedule and other maintenance periods agreed to in
writing in advance by the parties.     Q.   “Scheduled Hours of Availability”
shall mean the period of time during which Availability is measured for a given
Service Level as set forth in each applicable description of each Service Level
set forth in this Service Level Schedule.     R.   “Service Level Change” shall
have the meaning set forth in Section 2 of Attachment A to this Service Level
Schedule.     S.   “Service Level Credit” shall have the meaning set forth in
Section 1.4 A of this Service Level Schedule.     T.   “Service Level Credit
Event” shall have the meaning set forth in Section 1.5 of this Service Level
Schedule.     U.   “Service Level Failure” shall have the meaning set forth in
Section 1.4D of this Service Level Schedule.     V.   “Service Level Monthly
Cap” shall have the meaning set forth in Section 1.4B of this Service Level
Schedule.     W.   “SLA Team” shall have the meaning set forth in Section 3A of
Attachment A to this Service Level Schedule.     X.   “Tandem/BASE24” shall mean
the application responsible for receiving transaction authorization data from
POS, ATM devices and EFT associations. The transaction authorization data is
then delivered to host applications for authorization decisions via external
associations or directly to the Card Management System.

     1.3      Reporting On Service Levels.

  A.   Except as otherwise expressly provided in this Service Level Schedule,
all Service Levels shall be measured consistently on a calendar month basis. No
later than thirty (30) days following the end of each month, Metavante shall
provide Customer with a monthly performance report for the Services, which
report shall include its performance with respect to each of the Service Levels,
including: a. Metavante’s performance against, and calculations with respect to,
each Service Level during the preceding month and prior months; and b. Service
Level Failures occurring during the preceding month. Such measurement,
monitoring and reporting shall permit Customer to verify compliance with the
Service Levels.     B.   Metavante shall promptly investigate, assemble and
preserve pertinent information with respect to, report on the causes of and
correct all performance related failures associated with, Service Levels,
including performing and taking appropriate preventive measures to prevent
recurrence. In addition, Metavante shall provide Customer with communications as
soon as reasonably practicable with respect to issues that impact or could
reasonably be expected to impact Customer. Metavante shall use commercially
reasonable efforts to minimize recurrences of such failures for which it is
responsible. Customer shall use reasonable efforts to correct and minimize the
recurrence of problems for which Customer is responsible and that prevent
Metavante from meeting the Service Levels. Metavante shall use commercially
reasonable efforts to resolve all problems and requests within the scope of
Services notwithstanding whether any Service Level has or has not been met, and
shall notify Customer promptly of any such unresolved issues known to it.     C.
  Metavante shall maintain reasonable supporting information for each monthly
performance report for at least fifteen (15) months and shall, at Customer’s
request, make such information available to Customer.     D.   Metavante shall
notify Customer promptly in such form and format as the parties mutually agree
if Customer becomes entitled to a Service Level Credit. The notice shall specify
each Service Level Credit Event and each associated Service Level Failure and
the amount of the Service Level Credit that Customer is entitled to receive.

     1.4      Service Level Credits.

  A.   A “Service Level Credit” shall mean a percentage credit based on the
invoice to be submitted by Metavante to Customer with respect to the Services
provided in the month in which a Service Level Failure occurs based on
Metavante’s performance relative to the Service Levels. A Service Level Credit
is a reduction in price to reflect the reduced value of the Services and is not
liquidated damages for Metavante’s failure to meet any Service Level. However, a
Service Level Credit shall be an exclusive remedy with respect to a Service
Level Failure and shall be in lieu of other contractual remedies except as
provided for in Section 8 of this Agreement. Metavante shall apply Service Level
Credits to Customer’s invoice in the month following the event giving rise to
the Service Level Credit. If no additional invoices are to

© 2006, Metavante Corporation

30



--------------------------------------------------------------------------------



 



      be issued by Metavante, Metavante shall pay Customer the amount of the
Service Level Credit in immediately available funds.     B.   Service Level
Credits applied during any month shall not exceed twenty percent (20%) of the
applicable monthly invoice prior to the application of any credits (the “Service
Level Monthly Cap”).     C.   Service Level Credits payable by Metavante to
Customer during any calendar year shall not exceed one hundred percent (100%) of
the average monthly fees payable by Customer to Metavante during the previous
calendar year prior to the application of any credits.     D.   Service Level
Failure. A “Service Level Failure” occurs whenever Metavante fails to meet a
Service Level. Metavante shall be excused for a Service Level Failure to the
extent the Service Level Failure is attributable to:

  (i)   an event to the extent excused under Section 17.11 of the Agreement, or
    (ii)   acts or omissions of Customer.

     1.5      Service Level Credit Event. A “Service Level Credit Event” occurs
when a Service Level Failure occurs or a series of Service Level Failures occur
to the extent specified in this Service Level Schedule.
     1.6      Effective Date of Applicability. Service Levels set forth in this
Service Level Schedule shall be applicable the month following the month in
which the Commencement Date occurs.
     1.7      Time Periods. Except as otherwise specified, all references to
days are to calendar days and all references to hours/minutes are to
hours/minutes during a calendar day. All references to times are to Atlantic
time; all references to months and quarters are to calendar months and calendar
quarters, respectively, unless otherwise specified; all references to weeks are
to calendar weeks, with the first day of each week being Sunday. For
clarification purposes only, it is understood that currently Atlantic time is
one hour ahead of Central time during those periods in which day light savings
time is observed and two hours ahead of Central time during non-daylight saving
time periods.
     1.8      Periodic Review.

  A.   Periodic Review. Upon either party’s request from time to time, the
parties may periodically review the performance categories, metrics and Service
Levels and modify, add or delete them in accordance with the change process set
forth in Attachment A to this Service Level Schedule.     B.   Service Level
Review. From time to time, the parties shall meet to discuss performance with
respect to, and matters relating to, the Service Levels.

2. SERVICE LEVELS
     2.1      Core System Service Level.

  A.   The “Core System Service Level” means that each of the Core Systems shall
have ninety-nine percent (99%) Availability. “Availability” means the ability of
Customer to access each of the Core Systems and perform transactions necessary
to complete the function within each of such Core Systems with up to date
information during the Scheduled Hours of Availability. The Scheduled Hours of
Availability for the Core System Service Level shall be 7:00 a.m. to 10:00 p.m.
each Processing Day. No Schedule Downtime shall exist unless otherwise agreed in
writing between the parties. Metavante’s obligation under this Service Level is
subject to Customer meeting its 11:00 p.m. input data commitment. However, up to
1:00 a.m., Metavante commits to the 7:00 a.m. online availability from the time
Metavante receives Customer input data.     B.   A Service Level Credit Event
for the Core System Service Level shall occur if Availability is ninety six and
one-half percent (96.5%) or less three times in any consecutive six month
period. The Service Level Credit shall be six percent (6%).

© 2006, Metavante Corporation

31



--------------------------------------------------------------------------------



 



     2.2      Lending Solutions Service Level.
A. The “Lending Solutions Service Level “ means that each of the Lending
Solutions shall have availability via the Internet of 98% as measured on a
30 day running average. “Availability” means the ability of the Customer to
access each of the Lending Solutions and perform transactions necessary to
complete the function within each of the Lending Solutions with up to date
information during the Scheduled Hours of Availability. The Scheduled Hours of
Availability for the Lending Solutions Service Level shall be from 7:00 AM to
10:00 PM each Processing Day. However, (a) once per calendar quarter, the
Lending Solutions may be unavailable for up to six (6) hours for maintenance or
network upgrading form 1:01 a.m. to 7:00 a.m., Monday through Friday, and
(b) once per calendar quarter, the Lending Solutions may be unavailable for up
to twenty-four (24) hours for maintenance or network upgrading from 1:01 a.m.
Sunday to 1:01 a.m. Monday .
B. A Service Level Credit Event for the Lending Solutions Service Level shall
occur if Availability is ninety five percent (95%) or less three times in any
consecutive six month period. The Service Level Credit shall be six percent
(6%).
     2.3      Operations Center Availability Service Level.

  A.   The “Operations Center Availability Service Level” means that
communications between Customer’s network and the Operations Center shall have
ninety-nine and nine-tenths percent (99.9%) Availability. “Availability” means
that there are communications between Customer’s network and the Operations
Center during Scheduled Hours of Availability. The Scheduled Hours of
Availability for the Operations Center Availability Service Level shall be
twenty four hours a day, seven days per week. Scheduled Downtime for the
Operations Center Availability Service Level is: a. Sundays between 2:00 a.m.
and 6:00 a.m.; b. other planned outages of up to one (1) hour per month in the
aggregate, provided that Metavante shall notify Customer of any such planned
outages using Metavante’s InfoSource notification system at least twenty four
(24) hours prior to the planned outage specifying the duration of the planned
outage, it being understood that if such outage exceeds the duration of the
planned outage, such outage shall not be deemed to be Scheduled Downtime; c.
downtime if Customer elects not to have SNS back-up capabilities; and d.
equipment maintenance periods that are mutually agreed upon in writing in
advance.     B.   A Service Level Credit Event for the Operations Center
Availability Service Level shall occur if Availability for a month is ninety six
and one-half percent (96.5%) or less three times in any consecutive six month
period. The Service Level Credit shall be eight percent (8%).     C.   For the
avoidance of doubt, the Operations Center Availability Service Level measures
network transport and not necessarily Customer’s experience. For example, a
Customer user may assume the network is the cause of an issue when in fact the
actual issue is something other than the wide area network (WAN).

     2.4      Business Intelligence Center Service Level.

  A.   The “Business Intelligence Center Service Level” means that the BIC shall
have ninety-eight percent (98%) Availability. “Availability” means that the BIC
is accessible for use by Customer to access the Data Warehouse and that the same
is functioning normally in all material respects during Scheduled Hours of
Availability. The Scheduled Hours of Availability for the Business Intelligence
Center Service Level shall be 7:00 a.m. to 6:00 p.m. each Processing Day.
Scheduled Downtime for the Business Intelligence Center Service Level is
Sundays.     B.   A Service Level Credit Event for the Business Intelligence
Center Service Level shall occur if Availability for a month is ninety five
percent (95%) or less for the Business Intelligence Center Service Level occurs
three times in any consecutive six month period. The Service Level Credit shall
be four percent (4%).

     2.5      Business Intelligence Center Prior Day Data Updates Service Level.

  A.   The “Business Intelligence Center Prior Day Data Updates Service Level”
means that each Processing Day, Metavante shall initiate and complete associated
processing with respect to the BIC no later than 7:00 a.m. the following
Business Day after Metavante has received all required posting input data,
provided that such data is received no later than 11:00 p.m. on the Processing
Day.

© 2006, Metavante Corporation

32



--------------------------------------------------------------------------------



 



  B.   A Service Level Credit Event for the Business Intelligence Center
Processing Service Level shall occur if three or more Service Level Failures
occur in any month with respect to the Business Intelligence Center Processing
Service Level. The Service Level Credit shall be four percent (4%).

     2.6      Batch Report Service Level.

  A.   The “Batch Report Service Level” means that each Processing Day,
Metavante shall initiate batch processing with respect to all batch reports and
have such processing completed and all Critical Operations Reports available for
Customer to obtain from Metavante’s systems within four (4) hours after
Customer’s submission to Metavante of a so-called end of day command, provided
that Metavante has received from Customer all required posting input data no
later than 11:00 p.m. on the Processing Day. However, up to 1:00 a.m., Metavante
commits to a rolling four (4) hours from the time Metavante receives Customer
input data.     B.   A Service Level Credit Event for the Daily Batch Report
Service Level shall occur if a Service Level Failure occurs with respect to the
Daily Batch Report Service such that associated processing is not completed and
such reports are not available for Customer to obtain by 10:00 a.m. the
following day three or more times in any month with respect to the Daily Batch
Report Service Level. In each case, the Service Level Credit shall be four
percent (4%).

     2.7      Year-End Batch Report Service Level.

  A.   The “Year-End Batch Report Service Level” means that Metavante shall
initiate batch processing with respect to all year-end batch reports and have
such processing completed and all such reports available for Customer to obtain
from Metavante’s systems within fifteen (15) hours after Customer’s submission
to Metavante of a so-called end of year command, provided that such end of year
command is issued no later than 1:00 a.m. the day following the last Processing
Day of the applicable year.     B.   A Service Level Credit Event for the
Year-End Batch Report Service Level shall occur if Metavante commits a Service
Level Failure with respect to the Year-End Batch Report Service Level such that
associated processing is not completed and such reports are not available for
Customer to obtain by 6:00 a.m. the first Business Day following the submission
to Metavante of a so-called end of year command. The Service Level Credit shall
be four percent (4%).

     2.8      Tandem/Base 24 Electronic Funds Delivery Service Level.

  A.   The “Tandem Electronic Funds Delivery Service Level” means that
Tandem/Base 24 shall have ninety-nine and seven tenths percent (99.7%)
Availability. “Availability” means Tandem/Base 24 is available and operational
and is functioning normally in all material respects with respect to all
functions during Scheduled Hours of Availability. The Scheduled Hours of
Availability for the Tandem Electronic Funds Delivery Service Level shall be
twenty four hours a day, seven days per week. Scheduled Downtime for the Tandem
Electronic Funds Delivery Service Level is Sundays between 2:00 a.m. and 6:00
a.m.     B.   A Service Level Credit Event for the Tandem Electronic Funds
Delivery Service Level shall occur if Availability for a month is ninety eight
percent (98%) or less three times in any consecutive six month period. The
Service Level Credit shall be six percent (6%).

     2.9      CMS Electronic Funds Delivery Service Level.

  A.   The “CMS Electronic Funds Delivery Service Level” means that CMS shall
have ninety-nine and five tenths percent (99.5%) Availability. “Availability”
means CMS is available and operational and is functioning normally in all
material respects with respect to all functions during Scheduled Hours of
Availability. The Scheduled Hours of Availability for the CMS Electronic Funds
Delivery Service Level shall be twenty four hours a day, seven days per week.
Scheduled Downtime for the CMS Electronic Funds Delivery Service Level is
Sundays between 2:00 a.m. and 6:00 a.m.     B.   A Service Level Credit Event
for the CMS Electronic Funds Delivery Service Level shall occur if Availability
for a month is ninety eight percent (98%) or less three times in any consecutive
six month period. The Service Level Credit shall be six percent (6%).

© 2006, Metavante Corporation

33



--------------------------------------------------------------------------------



 



     2.10     EFD Reports Service Level.

  A.   The “EFD Reports Service Level” means that each day, Metavante shall
initiate processing with respect to all daily EFD reports and have all such
processing completed and all such reports available for Customer to obtain from
Metavante’s systems by 3:00 a.m. the following day.     B.   A Service Level
Credit Event for the EFD Reports Monthly Service Level shall occur if a Service
Level Failure occurs with respect to the EFD Reports Service Level such that
such reports are not available for Customer to obtain by 3:00 p.m. the following
day three times in a month. The Service Level Credit for each such Service Level
Failure shall be six percent (6%).

     2.11     Teller Transactions Response Time Service Level.

  A.   The “Teller Transactions Response Time Service Level” means that
Metavante shall process so-called teller transactions in an average of 1.5
seconds or less from the time that the transaction is sent by Customer’s point
of demarcation to the time the processed data is returned to Customer’s point of
demarcation. The Scheduled Hours of Availability for the Teller Transactions
Response Time Service Level shall be 7:00 a.m. to 10:00 p.m. each Processing
Day.     B.   A Service Level Credit Event for the Teller Transactions Response
Time Service Level shall occur if Metavante processes so-called teller
transactions in a month in an average of 5 seconds or more from the time that
the transaction is sent by Customer’s point of demarcation to the time the
processed data is returned to Customer’s point of demarcation three times in any
consecutive six month period. The Service Level Credit shall be six percent
(6%).

     2.12     CRT Transactions Response Time Service Level.

  A.   The “CRT Transactions Response Time Service Level” means that Metavante
shall process so-called CRT transactions in an average of 2.5 seconds or less
from the time that the transaction is sent by Customer’s point of demarcation to
the time the processed data is returned to Customer’s point of demarcation. The
Scheduled Hours of Availability for the CRT Transactions Response Time Service
Level shall be 7:00 a.m. to 10:00 p.m. each Processing Day.     B.   A Service
Level Credit Event for the CRT Transactions Response Time Service Level shall
occur if Metavante processes so-called CRT transactions in a month in an average
of 6 seconds or more from the time that the transaction is sent by Customer’s
point of demarcation to the time the processed data is returned to Customer’s
point of demarcation three times in any consecutive six month period. The
Service Level Credit shall be six percent (6%).

© 2006, Metavante Corporation

34



--------------------------------------------------------------------------------



 



ATTACHMENT A
SERVICE LEVEL SCHEDULE
Service Levels may be added or modified through the process set forth in this
Attachment A to the Service Level Schedule in order to achieve a fair, accurate,
meaningful and consistent measurement of Metavante’s performance of the
Services.
1. TRIGGER EVENTS. Events or changes that significantly affect Customer’s
requirements or Metavante’s delivery of the Services may trigger a party’s
desire to delete or modify existing Service Levels or add new Service Levels.
Such events and changes include changes in Customer’s business, elimination or
addition of Services, regulatory requirements, audit requirements, emerging
technology, elimination of technology, external benchmarks and annual review
processes between the parties.
2. BUSINESS CASE ASSESSMENT. Upon identifying a party’s desire to add, delete or
modify a Service Level (a “Service Level Change”), the parties shall prepare a
written analysis of the Service Level Change (a “Business Case Assessment”),
including, as appropriate:

  A.   Details of the Service Level Change (e.g., measuring tool and
methodology, Service Level calculation, exclusions, associated Service Level
Credit, projected implementation/effective date);     B.   Objective or expected
benefit;     C.   Implementation difficulty, effort and cost, if any, and
responsibility therefor;     D.   Cost, if any, and any possibility of
mitigation;     E.   Risk factors (e.g., operational, regulatory, controls);    
F.   Degree of change;     G.   Nature and extent of impact upon the parties;  
  H.   Combinational impacts (i.e., how one Service Level affects another);    
I.   System implications; and     J.   Issues relating to Applicable Law.

3. SLA TEAM REVIEW.

  A.   A joint Metavante-Customer team (the “SLA Team”) shall review, evaluate
and potentially modify the Service Level Changes and associated Business Case
Assessments.     B.   At a minimum, the SLA Team shall consist of personnel
designated by the parties as necessary for an effective review of the Business
Case Assessments. The SLA Team shall operate and make decisions by consensus
among the parties’ representatives, but approval of proposed Service Level
Changes shall not be unreasonably withheld or delayed. With respect to each
Service Level Change, the SLA Team shall elect one of three results:

  I.   terminate consideration of the Service Level Change without further
review;     II.   remand the associated Business Case Assessment to the parties
for reconsideration based upon SLA Team’s comments; or     III.   approve the
Service Level Change for submission for signoff.

© 2006, Metavante Corporation

35



--------------------------------------------------------------------------------



 



4. SIGNOFFS. Before being delivered to Metavante for implementation, the Service
Level Change must be reviewed for signoff by Customer and Metavante. If the
Service Level Change fails to obtain a required signoff, the SLA Team shall
decide whether it should be discarded or refined and resubmitted for signoff.
Signoff shall not be unreasonably withheld, delayed or conditioned. Upon
sign-off, the parties shall amend in writing the Service Level Schedule
accordingly.
5. IMPLEMENTATION. Metavante shall develop a detailed project plan for
implementation of each approved Service Level Change. Each plan shall be subject
to Customer approval, which approval shall not be unreasonably withheld, delayed
or conditioned, and shall include:

  A.   a project schedule;     B.   required updates to this schedule and other
affected policies, procedures and standards;     C.   a communication plan; and
    D.   required changes to systems, reporting schedules, training and
processes.

© 2006, Metavante Corporation

36



--------------------------------------------------------------------------------



 



TERMINATION FEE SCHEDULE
1. Termination for Convenience. Except as set forth in paragraph 3 of this
Schedule, if Customer elects to terminate this Agreement or any Service for any
reason, Customer shall pay Metavante the termination fee computed in accordance
with Section 8.4 of this Agreement.
2. Termination for Cause by Metavante. If Metavante terminates this Agreement in
accordance with Sections 8.2 or 8.3 of the Agreement, then Customer shall pay
Metavante the termination fee computed in accordance with Section 8.4 of this
Agreement.
3. Termination Fee. Shall be determined as set forth in Section 8.4 of the
Agreement.
4. Rebate of Termination Fee. Subject to Metavante’ rights under Section 6
below, Customer shall receive a rebate of a portion of any Termination Fee paid
by Customer hereunder in the event that Customer shall enter into a new
exclusive agreement with Metavante to receive the Initial Services within six
(6) months following the Effective Date of Termination. Such rebate shall be
determined according to the following schedule:

      Number of Months Following Termination   Rebate 1   100% 2   5/6 3   4/6 4
  3/6 5   2/6 6   1/6

5. Payment of Rebate. The applicable rebate of the Termination Fee shall become
payable to Customer upon execution of a new exclusive agreement for Initial
Services by and between Customer and Metavante within six (6) months following
the Effective Date of Termination (the “New Agreement”). The terms of such New
Agreement shall be as mutually agreed by the parties and nothing herein shall
obligate Metavante or Customer to accept any terms or conditions, whether or not
previously acceptable to either of them. The rebate may be paid to Customer by
Metavante, in its sole discretion, in the form of a discount to fees payable by
Customer under the New Agreement or as a credit against implementation,
conversion, training, or professional services fees payable by Customer, or in
such other manner as Metavante shall decide.
6. Revocation. Customer’s right to receive the rebate of the Termination Fee as
provided under Section 5 of this Schedule may not be cancelled or revoked except
by a written instrument that is (a) signed by Metavante expressly revoking
Customer’s right to receive such rebate; and (b) delivered to Customer by
Metavante within thirty (30) days following the date of termination of this
Agreement.
© 2006, Metavante Corporation

37



--------------------------------------------------------------------------------



 



MasterCard® SecureCode™ Service
Participation Schedule
The Undersigned (“Customer”) and Metavante Corporation have executed a Services
Agreement pursuant to which Metavante has agreed to perform certain services in
support of Customer’s participation in the card program of MasterCard
International Inc. (the “Services Agreement”). Effective November 1, 2004,
MasterCard International Inc. has established the MasterCard® SecureCode™
Program (the “SecureCode Program”) which establishes a protocol for
authenticating cardholders in online transactions. Participation in the
SecureCode Program is mandatory for Acquirers and Issuers. By signing below,
Customer requests to participate in the SecureCode Program as an Issuer.
For good and valuable consideration, receipt of which is hereby acknowledged,
Customer agrees as follows:

  1.   Customer authorizes and directs Metavante to enroll Customer in the
SecureCode Program as an Issuer. As Customer’s third party processor for
MasterCard transactions, Metavante will provide services as described in
Exhibit A for Customer in support of its participation in the SecureCode Program
in accordance with the terms and subject to all terms, limitations, and
conditions of the Services Agreement, but Metavante has no responsibility or
obligation for the SecureCode Program itself. Customer acknowledges and agrees
that this is Metavante’s sole responsibility in connection with the SecureCode
Program and that Metavante will have no other obligation or liability to
Customer related to the Program.     2.   Customer will pay the additional fees
to Metavante as described in Exhibit A hereto and any and all fees assessed by
MasterCard in connection with the SecureCode Program.     3.   Customer will be
responsible for all obligations imposed by MasterCard upon Issuers participating
in the SecureCode Service. In particular, and without limitation, Customer will
be responsible for fraudulent transactions when the cardholder’s identity is
authenticated through a password that the cardholder provides when making an
online purchase under the SecureCode Program. Customer will be responsible for
contracting with its cardholders to provide the service to them, and for
establishing terms of its cardholders’ use of the service in accordance with
MasterCard’s operating regulations. Metavante may provide Customer with samples
of cardholder terms for the program that have been provided to Metavante by
MasterCard or other third parties, but Customer acknowledges and agrees that
these forms are provided by Metavante “AS IS” and without warranty or
representation of any kind.     4.   Customer agrees to indemnify, defend, and
hold Metavante harmless from any and all loss, liability, claims, costs, and
expenses relating to Customer’s participation in the SecureCode Program as an
Issuer.

By signing below, Customer agrees to the foregoing and indicates its desire to
participate in the SecureCode Program as an Issuer.
Oriental Financial Group Inc.
(Customer)

         
By:
       
 
       
 
       
Date:
       
 
       

© 2006, Metavante Corporation

38



--------------------------------------------------------------------------------



 



Exhibit A
Services & Fees
The following costs apply to credit and debit card programs using MasterCard®
SecureCode™.
One-time Fees
Set-up fee: $800 per scheduled implementation.
One charge for both credit and debit card programs, if SecureCode is implemented
for both programs at the same time and both programs are at Metavante.
Additionally, all card programs must use the same implementation model. Each
implementation model is considered a separate setup and is billed accordingly.
HTML Conversion fee: $50 per document if Metavante converts to HTML for clients.
This applies to items required for the SecureCode Web site, which can include
the Terms of Service and Privacy Policy information.
Change requests: $275 for each individual request. Multiple items submitted on
the same request form are billed at $275 for the first item and $55 for each
subsequent item. This is in reference to changes requested by the client for
their SecureCode Web site.
Ongoing Monthly Expenses
Monthly Web site Hosting Fee: $38 per month, per financial institution One
charge for both credit and debit card programs, if both card programs use the
same Web site and both process with Metavante.
User fee: $0.075 per card, per month
The fee applies to cards that are enrolled or active on the SecureCode platform.
Authentication fee: $0.01 per SecureCode authentication attempt
Cardholder support pricing for after hours: $35 per month (optional, applies to
debit card and prepaid debit card programs only)
MasterCard Expenses
MasterCard charges a fee for annual directory and program support associated
with the MasterCard SecureCode program. This fee is charged only to principal
members of MasterCard; it does not apply to clients with programs in ICA 5484
(debit) or 1166 (credit). Effective January 1, 2005, the fee is $1,500 per year
for clients with fewer than 50,000 combined MasterCard credit and debit cards.
For clients with 50,000 or more cards, the fee is $3,000 per year.
There may be additional expenses required by MasterCard that have not been
determined. For complete information about charges from MasterCard for the
SecureCode program, see the MasterCard International operating regulations.

39